              Case 20-12841-MFW                 Doc 465        Filed 12/07/20         Page 1 of 134




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)


          GLOBAL NOTES, RESERVATIONS OF RIGHTS, AND STATEMENTS
         OF LIMITATIONS, METHODOLOGY, AND DISCLAIMERS REGARDING
            THE DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                     STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are
filing their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements” and together with the Schedules, the “Schedules and
Statements”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

        Brian Gleason has signed each set of the Schedules and Statements. Mr. Gleason serves
as the Chief Restructuring Officer for each of the Debtors and is an authorized signatory for each
of the Debtors with respect to the Schedules and Statements. In reviewing and signing the
Schedules and Statements, Mr. Gleason has necessarily relied upon the efforts, statements, and
representations of various personnel of the Debtors and the Debtors’ legal and financial advisors.
Given the scale of the Debtors’ business and the complexity of the Debtors’ records, Mr. Gleason
has not (and could not have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statements, including, without limitation, statements and
representations concerning amounts owed to creditors, the classification of such amounts, and
creditor addresses.

        The Debtors’ management team prepared the Schedules and Statements with the assistance
of the Debtors’ financial and legal advisors and other professionals. The Schedules and Statements
are unaudited and subject to potential amendment or supplementation. In preparing the Schedules
and Statements, the Debtors relied on financial data derived from the Debtors’ books and records
that was available at the time of preparation. The Debtors have made every reasonable effort to
ensure that the Schedules and Statements are as accurate and complete as possible under the

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
            Case 20-12841-MFW           Doc 465      Filed 12/07/20     Page 2 of 134




circumstances and based upon such information as was available at the time of preparation.
Inadvertent errors or omissions may exist, and subsequent receipt or discovery of information or
further review and analysis of the Debtors’ books and records or other information may result in
changes or updates to information contained in the Schedules and Statements. The Debtors reserve
the right to update, amend, or supplement the Schedules and Statements from time to time, in all
respects, as may be necessary or appropriate. The Debtors, on behalf of themselves, their officers,
employees, advisors, and other agents, disclaim any liability to any third party arising out of or
related to the information contained in the Schedules and Statements and otherwise reserve all
rights with respect to the Schedules and Statements.

                          Global Notes and Overview of Methodology

       1.      Description of Cases. On November 9, 2020 (the “Petition Date”), each of the
Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors
are operating their businesses and managing their property as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. On November 10, 2020, the Court entered the
Order Authorizing and Directing the Joint Administration of the Debtors’ Chapter 11 Cases for
Procedural Purposes Only [Docket No. 37]. Notwithstanding the joint administration of the
Debtors’ cases for procedural purposes, each Debtor has filed its own set of Schedules and
Statements. On November 18, 2020, the United States Trustee for the District of Delaware
appointed an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy
Code.

       2.      Global Notes Control. These Global Notes, Reservations of Rights, and
Statements of Limitations, Methodology, and Disclaimers Regarding the Debtors’ Schedules of
Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes should be referred to and referenced in connection with any review of the
Schedules and Statements. In the event that the Schedules and Statements conflict with these
Global Notes, these Global Notes shall control.

        The fact that the Debtors have prepared a Global Note with respect to a particular Schedule
or Statement, or a particular part or item therein, and not as to others, does not reflect and should
not be interpreted as a decision by the Debtors to exclude the applicability of such Global Note to
any or all of the remaining Schedules or Statements, or other parts or items therein, as appropriate.
Disclosure of information in one Schedule, one Statement, or an exhibit or attachment thereto,
even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule, Statement,
exhibit, or attachment, as the case may be.

        3.      Basis of Presentation. The Schedules and Statements are unaudited and do not
purport to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“GAAP”), nor were they reconciled with the Debtors’
financial statements. These Schedules and Statements represent a good faith attempt to comply
with the requirements of the Bankruptcy Code and Bankruptcy Rules using commercially
reasonable efforts and resources available and are subject to further review and potential
adjustment.



                                                 2
             Case 20-12841-MFW           Doc 465       Filed 12/07/20     Page 3 of 134




        The Debtors used reasonable efforts to attribute the assets and liabilities, certain required
financial information, and various cash disbursements to each particular Debtor entity. Because
the Debtors’ accounting systems, policies, and practices were developed for consolidated reporting
purposes rather than for reporting by legal entity, it is possible that not all assets and liabilities
have been recorded with the correct legal entity on the Schedules and Statements. Accordingly,
the Debtors reserve all rights to supplement and amend the Schedules and Statements in this regard,
including with respect to reallocation of assets or liabilities to any particular entity.

        4.      Reporting Date. Unless otherwise noted herein or in the Schedules and
Statements, all asset values (other than for cash holdings and deposits) contained in the Schedules
and Statements and herein are as of October 31, 2020. Values of cash holdings and deposits are
as of the Petition Date. In addition, the values of most prepayments are as of October 31, 2020,
but the values for professional retainers are as of the Petition Date. Furthermore, the values of the
Debtors’ liabilities are as of the Petition Date; however, certain liability values have been adjusted
for authorized payments made under the First Day Orders (as defined below).

        5.      Reservation of Rights. The Debtors and their advisors who assisted in the
preparation of the Schedules and Statements do not guarantee or warrant the accuracy or
completeness of the data that is provided herein and shall not be liable for any loss or injury arising
out of or caused in whole or in part by errors or omissions, negligent or otherwise, in preparing,
collecting, reporting, or communicating the information contained herein. The Debtors and their
advisors do not have an obligation to update, modify, revise, or re-categorize the information
provided herein, or to notify any third party upon such revisions. In no event shall the Debtors or
their advisors be liable to any third party for any direct, indirect, incidental, consequential, or other
damages (including, but not limited to, damages arising from the disallowance of a potential claim
against a Debtor or damages to business reputation, lost business or lost profits), whether
foreseeable or not and however caused, even if the Debtors or their advisors are advised of the
possibility of such damages. The Debtors reserve all rights to amend and/or supplement the
Schedules and Statements from time to time as is necessary and appropriate.

       The failure to designate a claim in the Schedules and Statements as “contingent,”
“unliquidated,” or “disputed” does not constitute an admission by the Debtors that such claim or
amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors reserve their rights to
dispute, or to assert offsets or defenses to, any claim reflected on the Schedules or Statements on
any grounds, including, but not limited to, amount, liability, priority, status, or classification, or to
otherwise subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” The
Debtors reserve all of their rights to amend the Schedules and Statements as necessary and
appropriate, including, but not limited to, with respect to claim description and designation.

        The Debtors have made commercially reasonable efforts to correctly characterize, classify,
categorize or designate certain claims, assets, executory contracts, among other items reported in
the Schedules and Statements. Nevertheless, the Debtors may have improperly characterized,
classified, categorized, or designated certain items. The listing of a claim on Schedule D as
“secured,” on Schedule E/F (Part 1) as “priority,” on Schedule E/F (Part 2) as “nonpriority” or the
listing of a contract or lease on Schedule G as “executory” or “unexpired” does not constitute an
admission by the Debtors as to the legal rights of the claimant or a waiver of the Debtors’ rights to
re-characterize or re-classify such claim or contract pursuant to an amendment to the Schedules, a


                                                   3
            Case 20-12841-MFW           Doc 465      Filed 12/07/20     Page 4 of 134




claim objection, or otherwise. The Debtors thus reserve all of their rights to recharacterize,
reclassify, recategorize, or re-designate items reported in the Schedules and Statements at a later
time as necessary or appropriate as additional information becomes available.

        The Debtors’ accounting system was designed and maintained to manage the consolidated
treasury and cash management systems of the Debtors, as well as report the Debtors’ financial
results on a consolidated basis. Additionally, the Debtors’ accounting and finance staff were
trained to follow procedures consistent with these primary objectives. Accordingly, neither the
Debtors nor their advisors can ensure that transactions recorded in the Debtors’ books and records
with respect to one Debtor do not inadvertently reflect activity of another Debtor.

        Any specific reservation of rights contained elsewhere in the Global Notes does not limit
in any respect the foregoing general reservation of rights.

        6.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, the Schedules and Statements reflect net book
values as of October 31, 2020. Cash is reported based on the balances of the Debtors’ bank
accounts as of the Petition Date. Amounts ultimately realized may vary from net book value (or
whatever value was ascribed) and such variance may be material. Accordingly, the Debtors
reserve all of their rights to amend or adjust the value of each asset set forth herein. In addition,
the amounts shown for total liabilities exclude items identified as “unknown” or “undetermined”
and, thus, ultimate liabilities may differ materially from those stated in the Schedules and
Statements. In some instances, the Debtors have used estimates where actual data was not
available. The Debtors have not hired a third party to value their assets for purposes of completing
the Schedules and Statements.

       7.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars.

       8.       Quantification of Claims. Amounts that were not readily quantifiable by the
Debtors are reported as “undetermined,” “unknown,” or “N/A” and any such designation is not
intended to reflect the magnitude or materiality of any claim.

        9.      Claims Paid Pursuant to Court Orders. Pursuant to several motions filed on the
Petition Date (the “First Day Motions”), the Debtors sought authority to pay certain outstanding
prepetition payables pursuant to court order. The Bankruptcy Court entered certain orders
authorizing the Debtors to pay certain of the outstanding prepetition payables it sought to pay
under the First Day Motions (the “First Day Orders”). Consequently, certain prepetition fixed,
liquidated, and undisputed unsecured claims, including, but not limited to, certain claims for
employee wages that had accrued in the 180 days prior to the Petition Date, have been paid
following the Petition Date. Where and to the extent these claims have been satisfied or are
anticipated to be satisfied, they may not be listed in the Schedules and Statements. To the extent
the Debtors later pay any amount of the claims listed in the Schedules and Statements pursuant to
any orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend or supplement
the Schedules and Statements as is necessary or appropriate.




                                                 4
            Case 20-12841-MFW           Doc 465      Filed 12/07/20     Page 5 of 134




         10.     Prepetition and Postpetition Liabilities. The Debtors have sought to allocate
liabilities between the prepetition and postpetition periods based on the information and research
conducted in connection with the preparation of the Schedules and Statements. As additional
information becomes available and further research is conducted, the allocation of liabilities
between the prepetition and postpetition periods may change. Accordingly, the Debtors reserve
all of their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
necessary or appropriate.

        11.     Agreements with Members. The Debtor counterparty on all agreements with the
Debtors’ members and other customers, including membership agreements and other agreements
for recurring services, such as personal training services, is YouFit Health Clubs, LLC. All such
agreements are property of YouFit Health Clubs, LLC and the payment obligations arising
thereunder, which are primarily, but not exclusively, for monthly membership fees, are owed to
YouFit Health Clubs, LLC. The payments received from members and other customers under
such agreements, the cash proceeds of other transactions with members or other customers,
including, without limitation, point-of-service cash sales at the Debtors’ clubs of saleable
inventory owned by YouFit Health Clubs, LLC, and all other such revenues and proceeds are
property of YouFit Health Clubs, LLC.

        12.     Club-Level Entities. The Debtors operate their clubs at leased locations and do
not own any real property except for leasehold interests held by those of the Debtors that are the
lessees under such leases. Generally, each of the Debtors’ clubs has a corresponding legal entity
that serves as the lessee under the lease pertaining to the location of the club. While such club-
level Debtor entities are liable for rents and other obligations under the leases, the funds actually
used by the Debtors to satisfy such obligations, along with any other monetary obligations incurred
at the club level, are supplied by YouFit Health Clubs, LLC. The club-level Debtor entities store
and use certain business equipment, all of which is owned by YouFit Health Clubs, LLC, at the
Debtors’ clubs pursuant to intercompany equipment licensing agreements, and use the YouFit
mark and other intellectual property, held by YouFit, LLC, pursuant to intercompany licensing
agreements.

        13.     Intercompany Transactions. As is more fully set forth in the Motion of the
Debtors for Entry of Interim and Final Orders (A) Authorizing the Maintenance of Bank Accounts
and Continued Use of Existing Business Forms and Checks, (B) Authorizing the Continued Use of
Cash Management System, (C) Waiving Certain Investment and Deposit Guidelines, and
(D) Granting Administrative Expense Status to Postpetition Intercompany Claims [Docket No. 15]
(the “Cash Management Motion”), in the ordinary course of business, the Debtors maintain
business relationships among each other that give rise to certain intercompany transactions,
including, for example, cash sweeps and intercompany loans that occur as part of the daily
operation of the Debtors’ cash management system, as well as payments on account of the
obligations of YouFit Health Clubs, LLC to the club-level Debtor entities for rents and other such
club-level obligations. Due to historical accounting practices whereby the Debtors, for accounting,
reporting, and monitoring purposes only, accounted for revenues at the club level, the Debtors
have been unable to ascertain the precise amount of intercompany receivables and payables as of
the Petition Date. The listing of any intercompany payables and receivables, even with
undetermined amounts, on Schedules A/B or Schedules E/F, as the case may be, is not and should
not be construed as an admission of the characterization of any balances between or among the


                                                 5
             Case 20-12841-MFW           Doc 465       Filed 12/07/20     Page 6 of 134




Debtors as debt, equity, or otherwise. For the avoidance of doubt, the Debtors reserve all rights,
claims, and defenses in connection with any and all intercompany receivables and payables,
including with respect to the amounts and characterization of any intercompany claims.

        14.     Setoffs. The claims of individual creditors for, among other things, goods, products,
services or taxes are listed as the amounts entered on the Debtors’ books and records and may not
reflect credits, allowances or other adjustments due from such creditors to the Debtors. The
Debtors reserve all of their rights regarding such credits, allowances, or other adjustments.

        15.     Property and Equipment. Nothing in the Schedules or Statements, including,
without limitation, the failure to list leased property or equipment as owned property or equipment
or vice-versa, constitutes, or shall be construed as, an admission as to the determination of legal
status of any lease, including whether any lease is a true lease or financing arrangement, and the
Debtors reserve all their rights with respect to such issues.

        16.     Exclusions. The Debtors believe that they have identified, but did not necessarily
value, all material categories of assets and liabilities in the Schedules and Statements. The Debtors
have excluded certain categories of assets, tax accruals, and liabilities from the Schedules and
Statements, including employee benefit accruals, accrued accounts payable, and deferred gains.
The Debtors also have excluded potential rejection damage claims of counterparties to executory
contracts and unexpired leases that may be rejected, to the extent such damage claims may exist.
In addition, certain immaterial assets and liabilities may have been excluded.

         17.     Causes of Action. The Debtors, despite their reasonable efforts, may not have
listed all of their causes of action or potential causes of action against third parties as assets in the
Schedules and Statements, including, without limitation, causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and any other relevant nonbankruptcy laws to
recover assets or avoid transfers. The Debtors reserve all of their rights with respect to any causes
of action they may have, whether arising before, on, or after the Petition Date, in contract or in tort,
at law or in equity, or pursuant to any other theory of law, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such causes of action.

        18.     Insiders. For purposes of the Schedules and Statements, the Debtors defined
“insiders” in accordance with the provisions of section 101(31) of the Bankruptcy Code. Persons
listed as “insiders” have been included for informational purposes only, however, and the
designation of such persons as “insiders” on the Schedules and Statements does not constitute, and
should not be construed as, an admission that such persons constitute insiders within the meaning
of section 101(31) of the Bankruptcy Code. Moreover, these Global Notes and the Schedules and
Statements do not take any position with respect to: (a) any person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of any such person; (c) the decision
making or corporate authority of any such person; or (d) whether the Debtors or any person who
may have had control over the Debtors could successfully argue that such person is not an “insider”
under applicable law or with respect to any theories of liability or for any other purpose.

         19.    Litigation. Certain litigation reflected as claims against one of the Debtors may
relate to any of the other Debtors. The Debtors have made reasonable efforts to accurately record
such claims in the Schedules and Statements of the Debtors against whom such claims lie.


                                                   6
            Case 20-12841-MFW           Doc 465       Filed 12/07/20    Page 7 of 134




         20.   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
reasonable efforts to locate and identify guarantors, co-obligors, or other secondarily-liable parties
under executory contracts, unexpired leases, secured financing agreements, and other such
arrangements or agreements. Where such guarantors or co-obligors have been identified, the
Debtors have included them in the relevant Schedules D, E/F, G and/or H for the applicable
Debtor. The Debtors may have inadvertently omitted certain guarantees or other secondary
liability embedded in their contractual agreements.

        21.    Totals. All totals that are included in the Schedules and Statements represent totals
of known amounts only and do not include any undetermined amounts. To the extent there are
unknown or otherwise undetermined amounts, the actual total may be materially different than the
listed total. Due to unliquidated, contingent and/or disputed claims, summary statistics in the
Schedules and Statements may significantly understate the Debtors’ liabilities.

        22.     Intellectual Property Rights. The exclusion of any intellectual property shall not
be construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction.

        23.    Confidentiality. There may be instances in the Schedules and Statements where
the Debtors deemed it necessary and appropriate to omit from the public record information such
as individuals’ names and addresses. Typically, the Debtors have used this approach because of
an agreement between the Debtors and a third party, concerns of confidentiality and protection of
sensitive commercial information, and concerns for the privacy of individuals. In particular,
addresses of members and other customers of the Debtors are generally not included in the
Schedules and Statements.

        24.     Accuracy. The financial information disclosed herein was not prepared in
accordance with GAAP, federal or state securities laws, or other applicable nonbankruptcy law or
in lieu of complying with any periodic reporting requirements thereunder. Persons and entities
trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should
evaluate this financial information in light of the purposes for which it was prepared. The Debtors
are not liable for and undertake no responsibility to indicate variations from securities laws.

                    Specific Notes to the Schedules of Assets and Liabilities

Classifications of Claims

        Listing a claim on Schedule D as “secured,” or on Schedule E/F as “priority” or
“nonpriority,” or a contract or lease on Schedule G as “executory” or “unexpired,” does not, in
each case, constitute an admission by the Debtors of the legal rights of the claimant or the legal
status of such claim or contract, or a waiver of the Debtors’ right to recharacterize or reclassify
such claim or contract.

Summary of Assets and Liabilities

       For financial reporting purposes, the Debtors ordinarily prepare consolidated financial
statements in accordance with GAAP. The Schedules reflect the assets and liabilities of each


                                                  7
             Case 20-12841-MFW           Doc 465       Filed 12/07/20     Page 8 of 134




Debtor on a nonconsolidated basis, except where otherwise indicated. Accordingly, the totals
listed in the Schedules will likely differ, at times materially, from the consolidated financial reports
prepared by the Debtors for financial reporting purposes or otherwise, which may reflect
consolidation, elimination and step-up in basis adjustments to the financial statements.

Schedule A/B

        As noted above, despite commercially reasonable efforts to identify all known assets, the
Debtors may not have listed all of its causes of action or potential causes of action against third
parties as assets in the Schedules and Statements, including, but not limited to, causes of action
arising under the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers.

        Part 1, Item 3

        As is more fully set forth in the Cash Management Motion, the Debtors maintain
approximately thirteen (13) bank accounts and utilize a cash management system in the ordinary
course of business to efficiently collect, concentrate, and disburse funds generated by their
operations. The account holder for six (6) of the Debtors’ bank accounts is YouFit Health Clubs,
LLC, while other Debtor entities are the account holders for the remaining seven (7) bank accounts.
The Debtors have listed each bank account on the Schedules of the Debtor who is the named
account holder on such bank account. However, for the reasons set forth in Global Notes 11 and
12 above and the Specific Note on Schedule A/B, Part 5, Item 21 below, all cash deposited and/or
held in the bank accounts, regardless of the name on the account, is property of YouFit Health
Clubs, LLC.

        Part 2, Items 7 & 8

       The Debtors’ characterization of an asset listed in Part 2, Items 7 and 8 is not a legal
characterization of either a deposit or a prepayment. The Debtors reserve their rights to re-
categorize or recharacterize such assets at a later time as appropriate. All prepayments are as of
October 31, 2020, except for professional retainer payments which are as of the Petition Date.

        Part 5, Item 21

        YouFit Health Clubs, LLC owns certain finished goods inventory, including, without
limitation, certain branded and other promotional items, such as t-shirts, towels, water bottles, and
other similar products, which inventory is stored and sold at the Debtors’ clubs in the ordinary
course of business. All such inventory has been scheduled on Schedule A/B for YouFit Health
Clubs, LLC, regardless of the location where such inventory was located as of the Petition Date.

        Part 5, Items 39 to 40, 50

        YouFit Health Clubs, LLC owns certain business equipment, including gym equipment
and office equipment, as well as all fixtures, including certain gym equipment, which is stored and
used at the Debtors’ clubs in the ordinary course of business pursuant to intercompany licensing
agreements. All such equipment and fixtures have been scheduled on Schedule A/B for YouFit
Health Clubs, LLC, regardless of the locations where such equipment and fixtures were being
stored and used as of the Petition Date.


                                                   8
            Case 20-12841-MFW           Doc 465      Filed 12/07/20     Page 9 of 134




       Part 9, Item 55

        The Debtors account for leasehold improvements at the club-level as the club-level Debtor
entities are the lessees under the leases for the locations where the Debtors operate their clubs.
Leasehold improvements have therefore been scheduled on Schedules A/B for the various club-
level entities.

Schedule E/F

       Priority/Nonpriority Status

        The listing of any claim on Schedule E/F does not constitute an admission by the Debtors
that such claim is entitled to priority treatment under section 507 of the Bankruptcy Code or that
the amount of the claim is accurate. The Debtors reserve their right to dispute the priority status
of any claim on any basis.

       Potential Customer Claims

        As of the Petition Date, the Debtors had more than 340,000 current members and over
100,000 former members (i.e., those who cancelled their memberships within one year of the
Petition Date) (collectively, the “Customers”). To schedule such potential liabilities on an
individual basis, to the extent possible, would not only be speculative, cost prohibitive, and unduly
burdensome, but would also likely cause the Schedules to be dauntingly voluminous. Therefore,
while the Debtors cannot reasonably estimate the value of Customer claims, the Debtors have
made a good-faith effort to list an aggregate Customer liability based solely on the Debtors’ books
and records. Due to the COVID-19 pandemic and related gym closures, the Debtors have and may
continue to receive membership cancellation and refund requests. As the Debtors cannot know or
estimate how many additional membership cancellation and refund requests may be made, the
estimate of Customer claims as of the Petition Date may not reflect actual Customer liabilities.
Consequently, the estimated aggregate Customer liability included in the Schedules is highly
speculative and the facts surrounding any Customer claims will expectantly be Customer-specific.
Furthermore, amounts included in the estimated claim amount include amounts that may be
satisfied in the ordinary course of business. Accordingly, the Debtors believe the estimate
Customer claims amount likely overstates any actual claims, which amounts cannot be determined
with reasonable certainty at this time.

       Claims of Counterparties to Executory Contracts and Unexpired Leases

        Schedule E/F reflects the prepetition amounts owing as of the Petition Date to
counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
may be paid in connection with the assumption, or assumption and assignment, of executory
contracts or unexpired leases. Additionally, Schedule E/F does not include potential rejection
damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
be rejected.




                                                 9
            Case 20-12841-MFW           Doc 465       Filed 12/07/20    Page 10 of 134




       Part 1, Item 2

        In the ordinary course of business, the Debtors incur certain personal property and sales
tax obligations in the various jurisdictions in which the Debtors operate. Such personal property
tax obligations are assessed based on the equipment and other personal property stored at the
locations of the Debtors’ clubs. Sales tax obligations are based on taxable revenue earned by
YouFit Health Clubs, LLC. As set forth above in Global Notes 11 and 12 and the Specific Note
on Schedule A/B, Part 5, Item 21, YouFit Health Clubs, LLC owns all the equipment and other
personal property and all revenues generated by sales or otherwise; accordingly, all personal
property and sales tax obligations have been scheduled on Schedule E/F for YouFit Health Clubs,
LLC, regardless of which of the Debtors’ names may appear on the tax bills or statements.

Schedule G

         Although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G regarding executory contracts and unexpired leases, inadvertent errors, omissions or
overinclusion may have occurred in preparing Schedule G. Omission of a contract, lease or other
agreement from Schedule G does not constitute an admission that such omitted contract, lease or
agreement is not an executory contract or unexpired lease. The Debtors hereby reserve all of their
rights to (i) dispute the validity, status, or enforceability of any contract, agreement or lease set
forth in Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
Debtors reserve all of their rights, claims, and causes of action with respect to the contracts and
agreements listed on the Schedules, including the right to dispute or challenge the characterization
or the structure of any transaction, document, or instrument. The presence of a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement is an
executory contract or unexpired lease. The contracts, agreements and leases listed on Schedule G
may have expired or may have been modified, amended, or supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letters, or other documents,
instruments, or agreements that may not be listed therein. Certain of the real property leases listed
on Schedule G may contain renewal options, guarantees of payments, options to purchase, rights
of first refusal, rights to lease additional space, early termination rights, and other miscellaneous
rights. Such rights, powers, duties, and obligations are not set forth on Schedule G.

         For unexpired leases, the amounts listed do not reflect the total liability amount that would
be required to be recorded under ASC 842, which would require the total of all past and future
lease payments to be reflected on the books and records. Only past due lease payments have been
listed in the Schedules.

      Any and all rights, claims, and causes of action of the Debtors with respect to the
agreements listed on Schedule G are hereby reserved and preserved.


                     Specific Notes to the Statements of Financial Affairs

       Part 1, Item 1

        As set forth above in Global Notes 11 and 12 and the Specific Note on Schedule A/B,
Part 5, Item 21, YouFit Health Clubs, LLC owns all of the assets that produce revenue from the


                                                 10
            Case 20-12841-MFW           Doc 465        Filed 12/07/20    Page 11 of 134




business of the Debtors; therefore, the Debtors have listed all gross revenue from the business of
the Debtors on the Statement for YouFit Health Clubs, LLC.

       Part 2, Items 3 and 4

        As is more fully set forth in the Cash Management Motion, the Debtors satisfy payables
through five (5) bank accounts maintained for the purpose of making disbursements. While YouFit
Health Clubs, LLC owns the funds that are the ultimate source of payments made through such
disbursement accounts, YouFit Health Clubs, LLC is the named account holder on only one (1)
such account. Therefore, while any transfers of funds are technically transfers of property of
YouFit Health Clubs, LLC, such transfers are listed only on the Statement of the Debtor entity
who is the named account holder of the disbursement account from which the transfer was made.
Further, all payments to insiders, including payments to insiders made within ninety (90) days of
the Petition Date, have been listed under Item 4.

       Part 13, Item 26.b

        Historically, the Debtors have conducted an annual certified financial audit of their
consolidated financials. In the course of such audits of the Debtors’ consolidated financials,
certain testing may have been performed with respect to certain individual Debtor entities;
however, no individual certified financial audits were ever produced as to any individual Debtor
entities.

       Part 13, Item 26.d

        As noted herein, the Debtors ordinarily prepare consolidated financial statements in
accordance with GAAP for financial reporting purposes. The Debtors issue their consolidated
financial statements in the ordinary course of business. It would be a timely and burdensome task
for the Debtors to go through their records to identify all financial institutions, creditors, and other
parties to whom the Debtors have issued a financial statement within the two (2) years prior to the
Petition Date; accordingly, the Debtors have not identified such recipients.




                                                  11
                              Case 20-12841-MFW                               Doc 465               Filed 12/07/20                   Page 12 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                               12/15

 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                      $6,804,195.91



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                        $79,710.93



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                      $6,883,906.84

 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                 $88,917,077.61



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                       $0.00



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $11,886,164.46




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $100,803,242.07




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
                           Case 20-12841-MFW                   Doc 465         Filed 12/07/20           Page 13 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                                 ¨ Check if this is an
                                                                                                                                        amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                  12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

 Part 1:      Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                               debtor’s interest

2.     Cash on hand
2.1.   ________________________________________________________________________________________                                $________________

3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)      Type of account                 Last 4 digits of account number Current value of
                                                                                                                             debtor’s interest
3.1.       BANK OF AMERICA                                   PAYROLL ACCOUNT                 7030                              $0.00

4.         Other cash equivalents (Identify all)
           Description                 Name of institution             Type of account              Last 4 digits of account   Current value of
                                                                                                    number                     debtor’s interest
4.1.       _____________________ ________________________ _____________________ _____________________ $_______________

5.     Total of part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                  $0.00

 Part 2:      Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?
       ¨ No. Go to Part 3.
       þ Yes. Fill in the information below




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                           Page 1 of 21
                         Case 20-12841-MFW                  Doc 465   Filed 12/07/20    Page 14 of 134

Debtor   YouFit, LLC                                                                           Case number (if known) 20-12842

7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                Current value of
                                                                                                         debtor’s interest

7.1.     UTILITIES                                                                                       $2,220.00
         BROWARD COUNTY WATER & WASTE WATER SERVIC
         PO BOX 669300
         POMPANO BEACH FL 33066-9300

7.2.     UTILITIES                                                                                       $200.00
         CENTERPOINT ENERGY
         ATTN: BUSINESS PROCESS
         PO BOX 2883
         HOUSTON TX 77252-2883

7.3.     UTILITIES                                                                                       $600.00
         CHESTERFIELD CNTY UTILITIES DEPT
         PO BOX 26725
         RICHMOND VA 23261-6725

7.4.     UTILITIES                                                                                       $300.00
         CHESTERFIELD CNTY UTILITIES DEPT
         PO BOX 26725
         RICHMOND VA 23261-6725

7.5.     UTILITIES                                                                                       $615.00
         CITY OF ALTAMONTE SPRINGS
         225 NEWBURYPORT AVENUE
         ALTAMONTE SPRINGS FL 32701

7.6.     UTILITIES                                                                                       $3,500.01
         CITY OF MESQUITE WATER UTILITIES
         PO BOX 850287
         MESQUITE TX 75185-0287

7.7.     UTILITIES                                                                                       $1,750.00
         CITY OF RICHARDSON UTILITIES
         P O BOX 831907
         RICHARDSON TX 75083

7.8.     UTILITIES                                                                                       $1,170.00
         CITY OF RICHMOND DEPT OF PUBLIC UTILITIES
         PO BOX 26060
         RICHMOND VA 23274-0001

7.9.     UTILITIES                                                                                       $176.00
         DOMINION VIRGINIA POWER
         PO BOX 26543
         RICHMOND VA 23290-0001

7.10.    UTILITIES                                                                                       $9,785.00
         DUKE ENERGY
         P O BOX 1004
         CHARLOTTE NC 28201-1004

7.11.    UTILITIES                                                                                       $5,970.00
         DUKE ENERGY
         P O BOX 1004
         CHARLOTTE NC 28201-1004




Official Form 206A/B                       Schedule A/B: Assets — Real and Personal Property                         Page 2 of 21
                         Case 20-12841-MFW                  Doc 465   Filed 12/07/20    Page 15 of 134

Debtor   YouFit, LLC                                                                           Case number (if known) 20-12842

7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                Current value of
                                                                                                         debtor’s interest

7.12.    UTILITIES                                                                                       $150.00
         ENTERGY - ALGIERS
         PO BOX 8108
         BATON ROUGE LA 70891-8106

7.13.    UTILITIES                                                                                       $3,000.00
         ENTERGY - SOUTHAVEN
         PO BOX 8105
         BATON ROUGE LA 70891-8105

7.14.    SURETY BOND - 6292 YOU FIT LLC                                                                  $20,000.00
         GREAT AMERICAN INSURANCE COMPANY
         BOND DIVISION
         301 E FOURTH STREET
         CINCINNATI OH 45202

7.15.    SURETY BOND - 7760 YOU FIT LLC                                                                  $20,000.00
         GREAT AMERICAN INSURANCE COMPANY
         BOND DIVISION
         301 E FOURTH STREET
         CINCINNATI OH 45202

7.16.    UTILITIES                                                                                       $4,117.96
         JEA
         PO BOX 45047
         JACKSONVILLE FL 32232-5047

7.17.    UTILITIES                                                                                       $300.00
         JEFFERSON PARISH DEPT OF WATER
         PO BOX 10007
         JEFFERSON LA 70181-0007

7.18.    UTILITIES                                                                                       $5,250.00
         ORLANDO UTILITIES COMMISSION
         P O BOX 31329
         TAMPA FL 33631-3329

7.19.    UTILITIES                                                                                       $115.00
         TECO
         PO BOX 31318
         TAMPA FL 33631-3017

7.20.    UTILITIES                                                                                       $115.00
         TECO
         PO BOX 31318
         TAMPA FL 33631-3017

7.21.    UTILITIES                                                                                       $154.00
         TECO
         PO BOX 31318
         TAMPA FL 33631-3017

7.22.    UTILITIES                                                                                       $54.96
         TECO
         PO BOX 31318
         TAMPA FL 33631-3017




Official Form 206A/B                       Schedule A/B: Assets — Real and Personal Property                         Page 3 of 21
                            Case 20-12841-MFW                  Doc 465           Filed 12/07/20        Page 16 of 134

Debtor     YouFit, LLC                                                                                           Case number (if known) 20-12842

7.         Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit                                                                Current value of
                                                                                                                           debtor’s interest

7.23.      UTILITIES                                                                                                       $63.00
           TECO
           PO BOX 31318
           TAMPA FL 33631-3017

7.24.      UTILITIES                                                                                                       $105.00
           TECO
           PO BOX 31318
           TAMPA FL 33631-3017

8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment                                                             Current value of
                                                                                                                           debtor’s interest
8.1.       _______________________________________________________________________________________                         $_______________
           _______________________________________________________________________________________

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                                       $79,710.93

 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        þ No. Go to Part 4.
        ¨ Yes. Fill in the information below.
                                                                                                                           Current value of
                                                                                                                           debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $__________       - $_____________________          = ........ →                           $_______________
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $__________       - $_____________________          = ........ →                           $_______________

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                      $0.00

 Part 4:      Investments

13.     Does the debtor own any investments?
        ¨ No. Go to Part 5.
        þ Yes. Fill in the information below.
                                                                                                   Valuation method used   Current value of
                                                                                                   for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                          _____________________ $________________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                       Page 4 of 21
                            Case 20-12841-MFW                  Doc 465   Filed 12/07/20       Page 17 of 134

Debtor      YouFit, LLC                                                                                Case number (if known) 20-12842

15.        Non-publicly traded stock and interests in incorporated and unincorporated businesses,
           including any interest in an LLC, partnership, or joint venture
           Name of entity                                                 % of ownership
15.1.      YF ALLEGHENY, LLC                                              100.00%          _____________________ UNDETERMINED
15.2.      YF DANIA POINTE LLC                                            100.00%          _____________________ UNDETERMINED
15.3.      YF FLAGLER LLC                                                 100.00%          _____________________ UNDETERMINED
15.4.      YF GERMANTOWN, LLC                                             100.00%          _____________________ UNDETERMINED
15.5.      YF HIALEAH-OKEECHOBEE RD., LLC                                 100.00%          _____________________ UNDETERMINED
15.6.      YF KILLIAN, LLC                                                100.00%          _____________________ UNDETERMINED
15.7.      YF LARGO PLAZA LLC                                             100.00%          _____________________ UNDETERMINED
15.8.      YF LAUDERHILL, LLC                                             100.00%          _____________________ UNDETERMINED
15.9.      YF LOCH RAVEN LLC                                              100.00%          _____________________ UNDETERMINED
15.10.     YF MIAMI 110TH LLC                                             100.00%          _____________________ UNDETERMINED
15.11.     YF MIAMI GARDENS, LLC                                          100.00%          _____________________ UNDETERMINED
15.12.     YF MOUNT CLARE, LLC                                            100.00%          _____________________ UNDETERMINED
15.13.     YF NORTH LAUDERDALE, LLC                                       100.00%          _____________________ UNDETERMINED
15.14.     YF OAK HILL, LLC                                               100.00%          _____________________ UNDETERMINED
15.15.     YF PALM BAY, LLC                                               100.00%          _____________________ UNDETERMINED
15.16.     YF PARADISE SQUARE LLC                                         100.00%          _____________________ UNDETERMINED
15.17.     YF PORT CHARLOTTE, LLC                                         100.00%          _____________________ UNDETERMINED
15.18.     YF RHODE ISLAND, LLC                                           60.00%           _____________________ UNDETERMINED
15.19.     YF RIVER LANDING, LLC                                          100.00%          _____________________ UNDETERMINED
15.20.     YF SHELBY, LLC                                                 100.00%          _____________________ UNDETERMINED
15.21.     YF TAMARAC LLC                                                 100.00%          _____________________ UNDETERMINED
15.22.     YF UNIVERSITY VILLAGE, LLC                                     100.00%          _____________________ UNDETERMINED
15.23.     YF WEST COBB, LLC                                              100.00%          _____________________ UNDETERMINED
15.24.     YOU FIT CRYOSKIN, LLC                                          100.00%          _____________________ UNDETERMINED
15.25.     YOU FIT FIVE, LLC                                              100.00%          _____________________ UNDETERMINED
15.26.     YOU FIT SIX, LLC                                               100.00%          _____________________ UNDETERMINED
15.27.     YOU FIT SPA, LLC                                               100.00%          _____________________ UNDETERMINED
15.28.     YOU FIT-ONE, LLC                                               100.00%          _____________________ UNDETERMINED
15.29.     YOU FIT-THREE, LLC                                             100.00%          _____________________ UNDETERMINED
15.30.     YOU FIT-TWO, LLC                                               100.00%          _____________________ UNDETERMINED

16.        Government bonds, corporate bonds, and other negotiable and non-negotiable
           instruments not included in Part 1
           Describe
16.1.      __________________________________________________________________              _____________________ $_______________

17.      Total of part 4
         Add lines 14 through 16. Copy the total to line 83.                                                      UNDETERMINED




Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                          Page 5 of 21
                           Case 20-12841-MFW                  Doc 465   Filed 12/07/20           Page 18 of 134

Debtor     YouFit, LLC                                                                                     Case number (if known) 20-12842

 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        þ No. Go to Part 6.
        ¨ Yes. Fill in the information below.
           General description             Date of the last       Net book value of           Valuation method used   Current value of
                                           physical inventory     debtor's interest           for current value       debtor’s interest
                                                                  (Where available)
19.        Raw materials
19.1.      ________________________ _____________________ $___________________                _____________________ $_______________

20.        Work in progress
20.1.      ________________________ _____________________ $___________________                _____________________ $_______________

21.        Finished goods, including goods held for resale
21.1.      ________________________ _____________________ $___________________                _____________________ $_______________

22.        Other inventory or supplies
22.1.      ________________________ _____________________ $___________________                _____________________ $_______________

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                                  $0.00

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
           General description                                            Net book value of      Valuation method     Current value of
                                                                          debtor's interest      used for current     debtor’s interest
                                                                          (Where available)      value

28.        Crops—either planted or harvested
28.1.      ___________________________________________________            $_______________       _________________ $_______________

29.        Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.      ___________________________________________________            $_______________       _________________ $_______________

30.        Farm machinery and equipment (Other than titled motor vehicles)
30.1.      ___________________________________________________            $_______________       _________________ $_______________

31.        Farm and fishing supplies, chemicals, and feed
31.1.      ___________________________________________________            $_______________       _________________ $_______________



Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                 Page 6 of 21
                           Case 20-12841-MFW                  Doc 465       Filed 12/07/20      Page 19 of 134

Debtor     YouFit, LLC                                                                                    Case number (if known) 20-12842

32.        Other farming and fishing-related property not already listed in Part 6
32.1.      ___________________________________________________              $_______________    _________________ $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes
37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        þ No. Go to Part 8.
        ¨ Yes. Fill in the information below.
           General description                                              Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

39.        Office furniture
39.1.      ___________________________________________________              $_______________    _________________ $_______________

40.        Office fixtures
40.1.      ___________________________________________________              $_______________    _________________ $_______________

41.        Office equipment, including all computer equipment and
           communication systems equipment and software

                                                                            Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                                                value

41.1.      ___________________________________________________              $_______________    _________________ $_______________

42.        Collectibles. Examples: Antiques and figurines; paintings, prints, or other
           artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
           or baseball card collections; other collections, memorabilia, or collectibles
42.1.      ___________________________________________________              $_______________    _________________ $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                $0.00




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 7 of 21
                           Case 20-12841-MFW                  Doc 465          Filed 12/07/20      Page 20 of 134

Debtor     YouFit, LLC                                                                                       Case number (if known) 20-12842

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        ¨ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        þ No. Go to Part 9.
        ¨ Yes. Fill in the information below.
           General description                                                 Net book value of   Valuation method    Current value of
           Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current    debtor’s interest
           HIN, or N-number)                                                   (Where available)   value
                                                                               (Where available)
47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.      ___________________________________________________                 $_______________    _________________ $_______________

48.        Watercraft, trailers, motors, and related accessories. Examples: Boats,
           trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.      ___________________________________________________                 $_______________    _________________ $_______________

49.        Aircraft and accessories
49.1.      ___________________________________________________                 $_______________    _________________ $_______________

50.        Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.      ___________________________________________________                 $_______________    _________________ $_______________

51.     Total of part 8
        Add lines 47 through 50. Copy the total to line 87.                                                                   $0.00

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        ¨ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes
 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 8 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 21 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.    __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         HEADQUARTERS
         CLUB NO. 1000 - HEADQUARTERS
         1350 E NEWPORT CENTER DR, SUITE 110
         DEERFIELD BEACH FL 33442

55.2.    __________________________________________            LEASEHOLD           $90,675.21          Net Book Value    $90,675.21
                                                               IMPROVEMENTS
         HEADQUARTERS
         CLUB NO. 1000 - HEADQUARTERS - LEASEHOLD
         IMPROVEMENTS
         1350 E NEWPORT CENTER DR, SUITE 110
         DEERFIELD BEACH FL 33442

55.3.    __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 6292 - MESQUITE
         2524 N GALLOWAY AVE
         MESQUITE TX 75150

55.4.    __________________________________________            LEASEHOLD           $325,388.78         Net Book Value    $325,388.78
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 6292 - MESQUITE - LEASEHOLD
         IMPROVEMENTS
         2524 N GALLOWAY AVE
         MESQUITE TX 75150

55.5.    __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7457 - MARKET AT SOUTHSIDE
         2847 S. ORANGE AVE
         ORLANDO FL 32806

55.6.    __________________________________________            LEASEHOLD           $351,846.05         Net Book Value    $351,846.05
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7457 - MARKET AT SOUTHSIDE -
         LEASEHOLD IMPROVEMENTS
         2847 S. ORANGE AVE
         ORLANDO FL 32806

55.7.    __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7458 - NICHOLASVILLE
         2520 NICHOLASVILLE RD STE #30
         LEXINGTON KY 40503

55.8.    __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7459 - MIDLOTHIAN
         13583 MIDLOTHIAN TURNPIKE
         MIDLOTHIAN VA 23113



Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                      Page 9 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 22 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.9.    __________________________________________            LEASEHOLD           $395,992.27         Net Book Value    $395,992.27
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7459 - MIDLOTHIAN - LEASEHOLD
         IMPROVEMENTS
         13583 MIDLOTHIAN TURNPIKE
         MIDLOTHIAN VA 23113

55.10.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7460 - ALTAMONTE TOWN CENTER
         140 CRANES ROOST BLVD
         ALTAMONTE SPRINGS FL 32701

55.11.   __________________________________________            LEASEHOLD           $221,465.76         Net Book Value    $221,465.76
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7460 - ALTAMONTE TOWN CENTER -
         LEASEHOLD IMPROVEMENTS
         140 CRANES ROOST BLVD
         ALTAMONTE SPRINGS FL 32701

55.12.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7728 - ALGIERS
         3066 HOLIDAY DR
         NEW ORLEANS LA 70131

55.13.   __________________________________________            LEASEHOLD           $653,444.17         Net Book Value    $653,444.17
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7728 - ALGIERS - LEASEHOLD
         IMPROVEMENTS
         3066 HOLIDAY DR
         NEW ORLEANS LA 70131

55.14.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7730 - COURTHOUSE RD - OXBRIDGE
         9923 HULL STREET ROAD
         RICHMOND VA 23236

55.15.   __________________________________________            LEASEHOLD           $342,153.97         Net Book Value    $342,153.97
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7730 - COURTHOUSE RD - OXBRIDGE
         - LEASEHOLD IMPROVEMENTS
         9923 HULL STREET ROAD
         RICHMOND VA 23236

55.16.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7731 - BROADRIDGE MARKET
         6905 SOUTH BROADWAY #199
         LITTLETON CO 80122


Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                     Page 10 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 23 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.17.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7732 - MCMAHAN
         3099 BRECKENRIDGE LANE
         LOUISVILLE KY 40220

55.18.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7736 - UNIVERSITY TOWN CENTER
         3345 SW 34TH STREET
         GAINESVILLE FL 32608

55.19.   __________________________________________            LEASEHOLD           $305,426.25         Net Book Value    $305,426.25
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7736 - UNIVERSITY TOWN CENTER -
         LEASEHOLD IMPROVEMENTS
         3345 SW 34TH STREET
         GAINESVILLE FL 32608

55.20.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7737 - LINC
         6406 N INTERSTATE 35 SUITE 2450
         AUSTIN TX 78752

55.21.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7738 - SPRING ROCK GREEN
         CHIPPENHAM PKWY
         7100 MIDLOATHIAN TURNPIKE
         RICHMOND VA 23225

55.22.   __________________________________________            LEASEHOLD           $347,454.76         Net Book Value    $347,454.76
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7738 - SPRING ROCK GREEN
         CHIPPENHAM PKWY - LEASEHOLD
         IMPROVEMENTS
         7100 MIDLOATHIAN TURNPIKE
         RICHMOND VA 23225

55.23.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7739 - MANHATTAN
         2424 MANHATTAN BLVD.
         HARVEY LA 70058

55.24.   __________________________________________            LEASEHOLD           $488,487.90         Net Book Value    $488,487.90
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7739 - MANHATTAN - LEASEHOLD
         IMPROVEMENTS
         2424 MANHATTAN BLVD.
         HARVEY LA 70058

Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                     Page 11 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 24 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.25.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7740 - ANTOINE SQUARE
         5151 ANTOINE DRIVE SUITE 8B
         HOUSTON TX 77092

55.26.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7742 - PARKWAY CORNERS
         17721 DALLAS PARKWAY
         DALLAS TX 75287

55.27.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7743 - COCO WALK
         3015 GRAND AVE SUITE #: 311
         COCONUT GROVE FL 33133

55.28.   __________________________________________            LEASEHOLD           $476,492.59         Net Book Value    $476,492.59
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7743 - COCO WALK - LEASEHOLD
         IMPROVEMENTS
         3015 GRAND AVE SUITE #: 311
         COCONUT GROVE FL 33133

55.29.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7746 - NORTHWEST PLAZA
         11411 E. NORTHWEST HWY
         DALLAS TX 75218

55.30.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7747 - PLAINVIEW
         801 S HURSTBORNE PARKWAY STE 110
         LOUISVILLE KY 40222

55.31.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7748 - LEWISVILLE
         500 E ROUND GROVE RD SUITE 201
         LEWISVILLE TX 75067

55.32.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7751 - NORTHRIDGE
         959 E COMMERCIAL BLD
         OAKLAND PARK FL 33334




Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                     Page 12 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 25 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.33.   __________________________________________            LEASEHOLD           $262,150.43         Net Book Value    $262,150.43
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7751 - NORTHRIDGE - LEASEHOLD
         IMPROVEMENTS
         959 E COMMERCIAL BLD
         OAKLAND PARK FL 33334

55.34.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7752 - RICHARDSON
         111 N PLANO ROAD
         ``
         RICHARDSON TX 75081

55.35.   __________________________________________            LEASEHOLD           $512,654.21         Net Book Value    $512,654.21
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7752 - RICHARDSON - LEASEHOLD
         IMPROVEMENTS
         111 N PLANO ROAD
         RICHARDSON TX 75081

55.36.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7753 - PROMENADE
         11237 SW 152ND STREET
         MIAMI FL 33157

55.37.   __________________________________________            LEASEHOLD           $320,903.33         Net Book Value    $320,903.33
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7753 - PROMENADE - LEASEHOLD
         IMPROVEMENTS
         11237 SW 152ND STREET
         MIAMI FL 33157

55.38.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7754 - MIST LAKE
         3168 RICHMOND RD. UNIT#13
         LEXINGTON KY 40509

55.39.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7755 - REGENCY COURT
         9244 ARLINGTON EXPY., STE. B
         JACKSONVILLE FL 32225

55.40.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7756 - ARVADA
         7390 SW 52ND AVE.
         SUITE 16
         ARVADA CO 80002

Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                     Page 13 of 21
                        Case 20-12841-MFW                 Doc 465        Filed 12/07/20          Page 26 of 134

Debtor   YouFit, LLC                                                                                        Case number (if known) 20-12842

         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.41.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7757 - CEDAR HILLS
         3566 BLANDING BLVD. SUITE 01
         JACKSONVILLE FL 33442

55.42.   __________________________________________            LEASEHOLD           $314,860.78         Net Book Value    $314,860.78
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7757 - CEDAR HILLS - LEASEHOLD
         IMPROVEMENTS
         3566 BLANDING BLVD. SUITE 01
         JACKSONVILLE FL 33442

55.43.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7760 - GARLAND
         3265 BROADWAY SUITE 102
         GARLAND TX 75043

55.44.   __________________________________________            LEASEHOLD           $503,988.02         Net Book Value    $503,988.02
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7760 - GARLAND - LEASEHOLD
         IMPROVEMENTS
         3265 BROADWAY SUITE 102
         GARLAND TX 75043

55.45.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7761 - MARKETPLACE AT FLOWER
         MOUND
         2221 CROSS TIMBERS RD.
         FLOWER MOUND TX 75028

55.46.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7762 - ALAFAYA COMMONS
         11792 E COLONIAL DRIVE
         ORLANDO FL 32817

55.47.   __________________________________________            LEASEHOLD           $474,725.84         Net Book Value    $474,725.84
                                                               IMPROVEMENTS
         GYM FACILITY
         CLUB NO. 7762 - ALAFAYA COMMONS -
         LEASEHOLD IMPROVEMENTS
         11792 E COLONIAL DRIVE
         ORLANDO FL 32817

55.48.   __________________________________________            LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
         GYM FACILITY
         CLUB NO. 7763 - BISCAYNE
         591 NE 79TH STREET
         MIAMI FL 33138


Official Form 206A/B                     Schedule A/B: Assets — Real and Personal Property                                     Page 14 of 21
                            Case 20-12841-MFW                    Doc 465       Filed 12/07/20          Page 27 of 134

Debtor      YouFit, LLC                                                                                           Case number (if known) 20-12842

           Description and location of property                      Nature and          Net book value      Valuation           Current value of
           Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
           Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
           (for example, acreage, factory, warehouse,                in property         (Where available)
           apartment or office building), if available.
55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.49.     __________________________________________                LEASEHOLD           $416,085.59         Net Book Value      $416,085.59
                                                                     IMPROVEMENTS
           GYM FACILITY
           CLUB NO. 7763 - BISCAYNE - LEASEHOLD
           IMPROVEMENTS
           591 NE 79TH STREET
           MIAMI FL 33138

55.50.     __________________________________________                LEASEHOLD           UNDETERMINED        _______________ UNDETERMINED
           GYM FACILITY
           CLUB NO. 7764 - HULEN POINTE
           6242 HULEN BEND BLVD.
           FORT WORTH TX 76132

56.      Total of part 9
         Add the current value on lines 55. Copy the total to line 88.                                                            $6,804,195.91

57.      Is a depreciation schedule available for any of the property listed in Part 9?
         ¨ No
         þ Yes
58.      Has any of the property listed in Part 9 been appraised by a professional within the last year?
         þ No
         ¨ Yes
 Part 10: Intangibles and intellectual property

59.      Does the debtor have any interests in intangibles or intellectual property?
         ¨ No. Go to Part 11.
         þ Yes. Fill in the information below.
           General description                                                   Net book value of     Valuation method        Current value of
                                                                                 debtor's interest     used for current        debtor’s interest
                                                                                 (Where available)     value

60.        Patents, copyrights, trademarks, and trade secrets
60.1.      REGISTERED TRADEMARK - ZERO BUCKS GIVEN - SERIAL                      UNDETERMINED          _________________ UNDETERMINED
           NO. 88/301,112 5,858,993

60.2.      REGISTERED TRADEMARK - YOUFIT IT'S WHERE YOUFIT IN                    UNDETERMINED          _________________ UNDETERMINED
           - SERIAL NO. 88/290,623 5,821,902

60.3.      REGISTERED TRADEMARK - YOUFIT IT'S WHERE YOU FIT IN UNDETERMINED                            _________________ UNDETERMINED
           - SERIAL NO. 88/290,633 5,821,903

60.4.      REGISTERED TRADEMARK - CHANGE MAKER - SERIAL NO.                      UNDETERMINED          _________________ UNDETERMINED
           88/289,492 5,821,896

60.5.      REGISTERED TRADEMARK - YOUGX - SERIAL NO.                             UNDETERMINED          _________________ UNDETERMINED
           88/303,289 5,821,928

60.6.      REGISTERED TRADEMARK - COUNTDOWN TO CHANGE -                          UNDETERMINED          _________________ UNDETERMINED
           SERIAL NO. 88/236,501 5,805,493

60.7.      REGISTERED TRADEMARK - YOUESCAPE - SERIAL NO.                         UNDETERMINED          _________________ UNDETERMINED
           88/008,994 5,802,039


Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                                        Page 15 of 21
                       Case 20-12841-MFW             Doc 465      Filed 12/07/20   Page 28 of 134

Debtor   YouFit, LLC                                                                       Case number (if known) 20-12842

60.8.    REGISTERED TRADEMARK - LIME TIME (& DESIGN) - SERIAL UNDETERMINED         _________________ UNDETERMINED
         NO. 87/896,822 5,627,350

60.9.    REGISTERED TRADEMARK - YOUNIVERSE (WORD MARK) -          UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 87/535,657 5,573,088

60.10.   REGISTERED TRADEMARK - YOUNIVERSE (DESIGN MARK) -        UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 87/768,025 5,574,035

60.11.   REGISTERED TRADEMARK - EVERY VISIT IS A VICTORY -        UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 87/395,804 5,429,803

60.12.   REGISTERED TRADEMARK - YOU READY? - SERIAL NO.           UNDETERMINED     _________________ UNDETERMINED
         87/287,399 5,241,557

60.13.   REGISTERED TRADEMARK - YOUFIT THE BEST GYM ON            UNDETERMINED     _________________ UNDETERMINED
         THE PLANET. - SERIAL NO. 87/000,693 5,090,430

60.14.   REGISTERED TRADEMARK - DON'T WORRY. GYM HAPPY -          UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 86/705,441 4,945,131

60.15.   REGISTERED TRADEMARK - DON'T WORRY. GYM HAPPY. -         UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 86/560,441 4,840,677

60.16.   REGISTERED TRADEMARK - GREEN IS COOL - SERIAL NO.        UNDETERMINED     _________________ UNDETERMINED
         85/982,017 4,676,103

60.17.   REGISTERED TRADEMARK - GREEN IS COOL - SERIAL NO.        UNDETERMINED     _________________ UNDETERMINED
         85/165,749 4,667,815

60.18.   REGISTERED TRADEMARK - MAKING EVERY SECOND               UNDETERMINED     _________________ UNDETERMINED
         COUNT - SERIAL NO. 86/142,994 4,639,829

60.19.   REGISTERED TRADEMARK - THAT'S MY FIT - SERIAL NO.        UNDETERMINED     _________________ UNDETERMINED
         86/020,979 4,491,098

60.20.   REGISTERED TRADEMARK - WORK OUT WHERE YOU FIT            UNDETERMINED     _________________ UNDETERMINED
         AT YOUFIT - SERIAL NO. 86/006,459 4,440,381

60.21.   REGISTERED TRADEMARK - LIME GREEN TRADE DRESS -          UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 85/763,194 4,438,717

60.22.   REGISTERED TRADEMARK - LIMETIME - SERIAL NO.             UNDETERMINED     _________________ UNDETERMINED
         85/923,490 4,436,576

60.23.   REGISTERED TRADEMARK - YOUTIME - SERIAL NO.              UNDETERMINED     _________________ UNDETERMINED
         85/900,033 4,436,345

60.24.   REGISTERED TRADEMARK - YOU POWERED - SERIAL NO.          UNDETERMINED     _________________ UNDETERMINED
         85/590,912 4,422,634

60.25.   REGISTERED TRADEMARK - GREEN-PURPLE TRADE                UNDETERMINED     _________________ UNDETERMINED
         DRESS - SERIAL NO. 85/763,116 4,410,003

60.26.   REGISTERED TRADEMARK - I'M HERE FOR YOU - SERIAL         UNDETERMINED     _________________ UNDETERMINED
         NO. 85/700,843 4,394,958

60.27.   REGISTERED TRADEMARK - YOUCOACH - SERIAL NO.             UNDETERMINED     _________________ UNDETERMINED
         85/510,765 4,380,809

60.28.   REGISTERED TRADEMARK - THE GREENER THE COOLER -          UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 85/157,622 4,335,255

60.29.   REGISTERED TRADEMARK - LIME TIME - SERIAL NO.            UNDETERMINED     _________________ UNDETERMINED
         85/764,850 4,317,261

60.30.   REGISTERED TRADEMARK - YF YOUFIT HEALTH CLUBS            UNDETERMINED     _________________ UNDETERMINED
         LIME CARD (& DESIGN) - SERIAL NO. 85/485,957 4,284,879

60.31.   REGISTERED TRADEMARK - YF YOUFIT HEALTH CLUBS (&         UNDETERMINED     _________________ UNDETERMINED
         DESIGN) (KEY CARD) - SERIAL NO. 85/485,237 4,284,877

60.32.   REGISTERED TRADEMARK - GET FIT HEALTH CLUBS -            UNDETERMINED     _________________ UNDETERMINED
         SERIAL NO. 77/787,860 4,250,387

Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                      Page 16 of 21
                       Case 20-12841-MFW           Doc 465      Filed 12/07/20       Page 29 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

60.33.   REGISTERED TRADEMARK - GET FIT - SERIAL NO.             UNDETERMINED        _________________ UNDETERMINED
         85/232,830 4,220,188

60.34.   REGISTERED TRADEMARK - YOUFUEL - SERIAL NO.             UNDETERMINED        _________________ UNDETERMINED
         85/545,538 4,217,366

60.35.   REGISTERED TRADEMARK - I'M HERE FOR YOU - SERIAL        UNDETERMINED        _________________ UNDETERMINED
         NO. 85/535,290 4,215,671

60.36.   REGISTERED TRADEMARK - YOUFIT, THE RIGHT FIT! -         UNDETERMINED        _________________ UNDETERMINED
         SERIAL NO. 85/275,815 4,212,355

60.37.   REGISTERED TRADEMARK - YOUCOACH - SERIAL NO.            UNDETERMINED        _________________ UNDETERMINED
         85/510,700 4,197,751

60.38.   REGISTERED TRADEMARK - YF YOUCOACH (& DESIGN) -         UNDETERMINED        _________________ UNDETERMINED
         SERIAL NO. 85/524,876 4,198,459

60.39.   REGISTERED TRADEMARK - IT'S COOL TO BE GREEN -          UNDETERMINED        _________________ UNDETERMINED
         SERIAL NO. 85/167,762 4,199,161

60.40.   REGISTERED TRADEMARK - YOUFIT HEALTH CLUBS -            UNDETERMINED        _________________ UNDETERMINED
         SERIAL NO. 85/413,462 4,135,325

60.41.   REGISTERED TRADEMARK - YOUFIT - SERIAL NO.              UNDETERMINED        _________________ UNDETERMINED
         85/005,249 4,116,876

60.42.   REGISTERED TRADEMARK - LIME CARD - SERIAL NO.           UNDETERMINED        _________________ UNDETERMINED
         85/221,974 4,012,126

60.43.   REGISTERED TRADEMARK - IT'S WHERE YOU FIT IN            UNDETERMINED        _________________ UNDETERMINED
         (STYLIZED) - SERIAL NO. 77/793,086 3,951,566

60.44.   REGISTERED TRADEMARK - GREEN IS OUR COLOR -             UNDETERMINED        _________________ UNDETERMINED
         SERIAL NO. 77/927,171 3,844,778

60.45.   REGISTERED TRADEMARK - FIT BEGINS WITH YOU              UNDETERMINED        _________________ UNDETERMINED
         (STYLIZED) - SERIAL NO. 77/793,216 3,754,692

60.46.   REGISTERED TRADEMARK - YF YOUFIT HEALTH CLUBS (&        UNDETERMINED        _________________ UNDETERMINED
         DESIGN) - SERIAL NO. 77/309,283 3,683,711

60.47.   COPYRIGHT - PORKY'S DESIGN - SERIAL NO. 6562483191      UNDETERMINED        _________________ UNDETERMINED
         VA0002119316

61.      Internet domain names and websites
                                                                 Net book value of   Valuation method     Current value of
                                                                 debtor's interest                        debtor’s interest
61.1.    ___________________________________________________     $_______________    _________________ $_______________

62.      Licenses, franchises, and royalties
62.1.    HILLSBOROUGH COUNTY, FL - BUSINESS TAX RECEIPT -        UNDETERMINED        _________________ UNDETERMINED
         ACCOUNT NO. 8650
62.2.    CITY OF ORLANDO, FL - BUSINESS LICENSE :BUS-0042965     UNDETERMINED        _________________ UNDETERMINED
62.3.    MIAMI−DADE COUNTY, FL - BUSINESS TAX RENEWAL NO.        UNDETERMINED        _________________ UNDETERMINED
         7471635, NO. HS11215
62.4.    CITY OF OAKLAND PARK, FL - BUSINESS TAX RECEIPT -       UNDETERMINED        _________________ UNDETERMINED
         LICENSE NO. 2021001463
62.5.    BROWARD COUNTY, FL - LOCAL BUSINESS TAX RECEIPT -       UNDETERMINED        _________________ UNDETERMINED
         NO. 400-272243, REG. NO. HS10952
62.6.    MIAMI−DADE COUNTY, FL - BUSINESS TAX RENEWAL NO.        UNDETERMINED        _________________ UNDETERMINED
         7474302, NO. HS11437
62.7.    DUVAL COUNTY, FL - ACCOUNT NO. 257131 - LICENSE NO.     UNDETERMINED        _________________ UNDETERMINED
         HS11260
62.8.    ORANGE COUNTY, FL - BUSINESS TAX RECEIPT - NO. 2711-    UNDETERMINED        _________________ UNDETERMINED
         1155833

Official Form 206A/B                  Schedule A/B: Assets — Real and Personal Property                             Page 17 of 21
                            Case 20-12841-MFW                  Doc 465   Filed 12/07/20      Page 30 of 134

Debtor      YouFit, LLC                                                                                Case number (if known) 20-12842

62.9.      MIAMI−DADE COUNTY, FL - BUSINESS TAX RENEWAL NO.               UNDETERMINED       _________________ UNDETERMINED
           7474008, NO. HS11403
62.10.     LOUISIANA RESALE CERTIFICATE - ACCOUNT NO. 1420295-            UNDETERMINED       _________________ UNDETERMINED
           002-400
62.11.     CLUB NO. 6292 - SALES TAX LICENSE NO. 3-20548-7626-6           UNDETERMINED       _________________ UNDETERMINED
62.12.     CLUB NO. 7457 - SALES TAX LICENSE NO. 58-8016555654-0          UNDETERMINED       _________________ UNDETERMINED
62.13.     CLUB NO. 7459 - SALES TAX LICENSE NO. 10260271467F001          UNDETERMINED       _________________ UNDETERMINED
62.14.     CLUB NO. 7460 - SALES TAX LICENSE NO. 69-8016488462-6          UNDETERMINED       _________________ UNDETERMINED
62.15.     CLUB NO. 7728 - SALES TAX LICENSE NO. 1420295-002-400          UNDETERMINED       _________________ UNDETERMINED
62.16.     CLUB NO. 7730 - SALES TAX LICENSE NO. 10260271467F002          UNDETERMINED       _________________ UNDETERMINED
62.17.     CLUB NO. 7736 - SALES TAX LICENSE NO. 11-8016555526-9          UNDETERMINED       _________________ UNDETERMINED
62.18.     CLUB NO. 7738 - SALES TAX LICENSE NO. 10260271467F003          UNDETERMINED       _________________ UNDETERMINED
62.19.     CLUB NO. 7739 - SALES TAX LICENSE NO. 35240193                 UNDETERMINED       _________________ UNDETERMINED
62.20.     CLUB NO. 7743 - SALES TAX LICENSE NO. 23-8016555651-5          UNDETERMINED       _________________ UNDETERMINED
62.21.     CLUB NO. 7751 - SALES TAX LICENSE NO. 16-8016542847-8          UNDETERMINED       _________________ UNDETERMINED
62.22.     CLUB NO. 7752 - SALES TAX LICENSE NO. 3-20541-5353-4           UNDETERMINED       _________________ UNDETERMINED
62.23.     CLUB NO. 7753 - SALES TAX LICENSE NO. 23-8016872552-5          UNDETERMINED       _________________ UNDETERMINED
62.24.     CLUB NO. 7757 - SALES TAX LICENSE NO. 26-8016876098-3          UNDETERMINED       _________________ UNDETERMINED
62.25.     CLUB NO. 7760 - SALES TAX LICENSE NO. 3-20548-7626-6           UNDETERMINED       _________________ UNDETERMINED
62.26.     CLUB NO. 7762 - SALES TAX LICENSE NO. 58-8016872562-8          UNDETERMINED       _________________ UNDETERMINED
62.27.     CLUB NO. 7763 - SALES TAX LICENSE NO. 23-8016872503-7          UNDETERMINED       _________________ UNDETERMINED

63.        Customer lists, mailing lists, or other compilations
63.1.      ___________________________________________________            $_______________   _________________ $_______________

64.        Other intangibles, or intellectual property
64.1.      ___________________________________________________            $_______________   _________________ $_______________

65.        Goodwill
65.1.      ___________________________________________________            $_______________   _________________ $_______________

66.      Total of part 10
         Add lines 60 through 65. Copy the total to line 89.                                                       UNDETERMINED

67.      Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
         and 107)?
         þ No
         ¨ Yes
68.      Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         þ No
         ¨ Yes
69.      Has any of the property listed in Part 10 been appraised by a professional within the last year?
         þ No
         ¨ Yes
 Part 11: All other assets

70.      Does the debtor own any other assets that have not yet been reported on this form?



Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                         Page 18 of 21
                           Case 20-12841-MFW                   Doc 465         Filed 12/07/20           Page 31 of 134

Debtor     YouFit, LLC                                                                                               Case number (if known) 20-12842

        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor’s interest

71.       Notes receivable
          Description (include name of obligor)                Total face amount          Doubtful or                             Current value of
                                                                                          uncollectible amount                    debtor’s interest

71.1.     ______________________________________               $_______________        - $_______________          = ........ →   $_______________
          ______________________________________

72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal, state,     Tax refund amount       NOL amount              Tax year                  Current value of
          local)                                                                                                                  debtor’s interest
72.1.     _________________________________             $_______________        $_______________        _________________ $_______________

73.       Interests in insurance policies or annuities
          Insurance company             Insurance policy     Annuity issuer name      Annuity account      Annuity account        Current value of
                                        No.                                           type                 No.                    debtor’s interest
73.1.     GREAT AMERICAN                PROPERTY       _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               INSURANCE -
                                        POLICY NO. MAC
                                        309-60-88-117
73.2.     GREAT AMERICAN                GENERAL              _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               LIABILITY AND
                                        PROPERTY
                                        INSURANCE -
                                        POLICY NO. PAC
                                        073-81-86-06
73.3.     GREAT AMERICAN                UMBRELLA       _________________ _______________ _______________ UNDETERMINED
          INSURANCE GROUP               INSURANCE -
                                        POLICY NO. UMB
                                        0738187 06
73.4.     U.S. SPECIALTY                D&O INSURANCE _________________ _______________ _______________ UNDETERMINED
          INSURANCE COMPANY             - POLICY NO. 14-
                                        MGU-20-A49049
73.5.     SCOTTSDALE                    PROPERTY             _________________ _______________ _______________ UNDETERMINED
          INSURANCE COMPANY             (VACANT)
                                        INSURANCE -
                                        POLICY NO.
                                        CPS7092438
73.6.     MOUNT VERNON FIRE             PROPERTY             _________________ _______________ _______________ UNDETERMINED
          INS. CO.                      (VACANT)
                                        INSURANCE -
                                        POLICY NO. CP
                                        2636179
73.7.     TRAVELERS (CHARTER            WORKERS              _________________ _______________ _______________ UNDETERMINED
          OAK INS. CO.)                 COMPENSATION
                                        INSURANCE -
                                        POLICY NO. UB-
                                        3L141685
73.8.     UNITED STATES                 PROPERTY             _________________ _______________ _______________ UNDETERMINED
          LIABILITY INSURANCE           (VACANT)
          COMPANY                       INSURANCE -
                                        POLICY NO. CP
                                        1726145



Official Form 206A/B                         Schedule A/B: Assets — Real and Personal Property                                              Page 19 of 21
                           Case 20-12841-MFW                   Doc 465      Filed 12/07/20     Page 32 of 134

Debtor     YouFit, LLC                                                                                   Case number (if known) 20-12842

73.9.     UNITED STATES                 PROPERTY              _________________ _______________ _______________ UNDETERMINED
          LIABILITY INSURANCE           (VACANT)
          COMPANY                       INSURANCE -
                                        POLICY NO. CP
                                        2636193

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)
                                                          Nature of claim                      Amount requested    Current value of
                                                                                                                   debtor’s interest
74.1.     FRIT COCOWALK OWNER LLC V. YOU                  LANDLORD TENANT - COUNTER-CLAIM      UNDETERMINED        UNDETERMINED
          FIT, LLC

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                          Nature of claim                      Amount requested    Current value of
                                                                                                                   debtor’s interest
75.1.     __________________________________              __________________________________   $_______________    $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                  $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     INTERCOMPANY RECEIVABLE DUE FROM YOUFIT HEALTH CLUBS, LLC                                                UNDETERMINED

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                         UNDETERMINED

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        þ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                              Page 20 of 21
                            Case 20-12841-MFW                         Doc 465            Filed 12/07/20               Page 33 of 134

Debtor    YouFit, LLC                                                                                                            Case number (if known) 20-12842

 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                                $0.00
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                         $79,710.93


82.   Accounts receivable. Copy line 12, Part 3.                                                $0.00


83.   Investments. Copy line 17, Part 4.                                                 UNDETERMINED


84.   Inventory. Copy line 23, Part 5.                                                          $0.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                            $0.00
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                                 $0.00



88.   Real property. Copy line 56, Part 9. ...................................................................... →          $6,804,195.91

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +     UNDETERMINED



91.   Total. Add lines 80 through 90 for each column. ..........91a.                         $79,710.93           + 91b.     $6,804,195.91




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................      $6,883,906.84




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 21 of 21
                         Case 20-12841-MFW                 Doc 465         Filed 12/07/20          Page 34 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                             ¨ Check if this is an
                                                                                                                                    amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15

Be as complete and accurate as possible.

1.    Do any creditors have claims secured by debtor’s property?
      ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
      form.
      þ Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims

2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                        Page 1 of 5
                              Case 20-12841-MFW              Doc 465          Filed 12/07/20           Page 35 of 134

Debtor   YouFit, LLC                                                                                            Case number (if known) 20-12842



                                                                                                            Column A        Column B
                                                                                                            Amount of       Value of
                                                                                                            Claim           collateral that
                                                                                                            Do not deduct   supports this
                                                                                                            the value of    claim
                                                                                                            collateral.


2.1.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         79 BISCAYNE PLAZA, LLC                             ALL PROPERTY (INCLUDING, BUT NO                 UNDETERMINED UNDETERMINED
         4125 NW 88TH AVE                                   LIMITED TO FURNITURE, FURNISHINGS,
         SUNRISE FL 33351                                   FIXTURES, EQUIPMENT, INVENTORY AND
                                                            MACHINERY) NOW OR HEREAFTER
         Creditor’s email address, if known                 PLACED IN THE PREMISES, SUCH
                                                            PREMISES BEING COMMONLY KNOWN AS
         _____________________________________
                                                            SUITE 25, LOCATED AT 553 NE 79TH
         Date debt was incurred: 5/18/2020                  STREET, MIAMI, FL 33138, IN THE
                                                            MIDPOINT SHOPPING CENTER.
         Last 4 digits of account number:
                                                       Describe the lien
         Do multiple creditors have an interest in the
         same property?                                FL UCC-1 #202001643843

         ¨ No                                               Is the creditor an insider or related party?

         ¨ Yes. Have you already specified the              þ No
         relative priority?                                 ¨ Yes
             ¨ No. Specify each creditor, including         Is anyone else liable on this claim?
             this creditor, and its relative priority.
             _________________________________              þ No
             _________________________________
             ¨ Yes. The relative priority of creditors is   ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             specified on lines: ______
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            ¨ Unliquidated
                                                            þ Disputed




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                     Page 2 of 5
                              Case 20-12841-MFW              Doc 465          Filed 12/07/20           Page 36 of 134

Debtor   YouFit, LLC                                                                                            Case number (if known) 20-12842

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BGC LENDER AND LENDERS REP                         ALL ASSETS                                      $88,259,121.01   UNDETERMINED
         CORTLAND CAPITAL MARKET SERVICES,
         LLC, AS COLLATERAL AGENT                           Describe the lien
         ALTER DOMUS (US) LLC
                                                            SENIOR SECURED LIEN
         225 W. WASHINGTON ST., 9TH FLOOR
         CHICAGO IL 60606                                   Is the creditor an insider or related party?
         Creditor’s email address, if known                 þ No
         _____________________________________              ¨ Yes
         Date debt was incurred: 4/16/2019                  Is anyone else liable on this claim?
         Last 4 digits of account number:                   ¨ No
         Do multiple creditors have an interest in the      þ Yes. Fill out Schedule H: Codebtors
         same property?                                (Official Form 206H).
         þ No                                               As of the petition filing date, the claim is:
                                                            Check all that apply.
         ¨ Yes. Have you already specified the
         relative priority?                                 ¨ Contingent
             ¨ No. Specify each creditor, including         ¨ Unliquidated
             this creditor, and its relative priority.
             _________________________________
                                                            ¨ Disputed
             _________________________________
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______

2.3.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         DESOTO PROPERTIES, LLC                             JUDGMENT LIEN FOR $657,956.60.                  $657,956.60      UNDETERMINED
         506 S. DIXIE HIGHWAY                               CIRCUIT CT., 17TH JUDICIAL CIRCUIT,
         HALLANDALE FL 33009                                BROWARD COUNTY, FL. CASE NO.: CACE-
                                                            16-017771, DATE 01/20/2017.
         Creditor’s email address, if known
                                                            Describe the lien
         _____________________________________
                                                            FL LIEN #J17000056475
         Date debt was incurred: 1/30/2017
                                                            Is the creditor an insider or related party?
         Last 4 digits of account number:
         Do multiple creditors have an interest in the
                                                            ¨ No
         same property?                                     ¨ Yes
         ¨ No                                               Is anyone else liable on this claim?

         ¨ Yes. Have you already specified the              þ No
         relative priority?                                 ¨ Yes. Fill out Schedule H: Codebtors
             ¨ No. Specify each creditor, including         (Official Form 206H).
             this creditor, and its relative priority.      As of the petition filing date, the claim is:
             _________________________________              Check all that apply.
             _________________________________
             ¨ Yes. The relative priority of creditors is þ Contingent
             specified on lines: ______                   þ Unliquidated
                                                          þ Disputed




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                     Page 3 of 5
                               Case 20-12841-MFW              Doc 465          Filed 12/07/20           Page 37 of 134

Debtor     YouFit, LLC                                                                                            Case number (if known) 20-12842

2.4.      Creditor's name and address                        Describe debtor’s property that is subject
                                                             to a lien

          FIFTH THIRD BANK AS AGENT                          EQUIPMENT LEASE.                                 UNDETERMINED UNDETERMINED
          38 FOUNTAIN SQUARE PLZ
          CINCINNATI OH 04526                                Describe the lien

          Creditor’s email address, if known                 FL UCC-1 #201701578040

          _____________________________________              Is the creditor an insider or related party?

          Date debt was incurred: 6/19/2017                  þ No
          Last 4 digits of account number:                   ¨ Yes
                                                             Is anyone else liable on this claim?
          Do multiple creditors have an interest in the
          same property?                                     ¨ No
          þ No                                               ¨ Yes. Fill out Schedule H: Codebtors
          ¨ Yes. Have you already specified the              (Official Form 206H).
          relative priority?                                 As of the petition filing date, the claim is:
                                                             Check all that apply.
              þ No. Specify each creditor, including
              this creditor, and its relative priority.      ¨ Contingent
              X
              ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
              specified on lines: ______                     þ Disputed
2.5.1     Creditor's name and address                        Describe debtor’s property that is subject
                                                             to a lien

          IMAGENET CONSULTING, LLC                           EQUIPMENT LEASE                                  UNDETERMINED UNDETERMINED
          ATTN: CONTRACTS DEPARTMENT
          913 N. BROADWAY                                    Describe the lien
          OKLAHOMA CITY OK 73102
                                                             EQUIPMENT LEASE - PRINTER MAKER:
          Creditor’s email address, if known                 SHARP
                                                             MODEL: MX-4070N
          _____________________________________
                                                             Is the creditor an insider or related party?
          Date debt was incurred: ____________
                                                             þ No
          Last 4 digits of account number:
                                                             ¨ Yes
          Do multiple creditors have an interest in the
                                                        Is anyone else liable on this claim?
          same property?

          þ No                                               þ No
          ¨ Yes. Have you already specified the              ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
          relative priority?
                                                             As of the petition filing date, the claim is:
              ¨ No. Specify each creditor, including         Check all that apply.
              this creditor, and its relative priority.
              _________________________________              þ Contingent
              _________________________________
              ¨ Yes. The relative priority of creditors is   þ Unliquidated
              specified on lines: ______                     þ Disputed

1
    OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28




        Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                     $88,917,077.61
        from the Additional Page, if any.




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                   Page 4 of 5
                         Case 20-12841-MFW             Doc 465       Filed 12/07/20       Page 38 of 134

Debtor     YouFit, LLC                                                                                  Case number (if known) 20-12842

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
           Name and address                                                                  On which line in       Last 4 digits of
                                                                                             Part 1 did you enter   account number
                                                                                             the related            for this entity
                                                                                             creditor?

3.1.       79 BISCAYNE PLAZA LLC                                                             Line 2.1               _______________
           COHEN LEGAL
           RICHARD S COHEN ESQ JASON L COHEN ESQ
           811-A NORTH OLIVE AVE
           WEST PALM BEACH FL 33401

3.2.       FIFTH THIRD BANK                                                                  Line 2.4               _______________
           PO BOX 5089
           EVANSVILLE IN 47716

3.3.       HOLLAND & KNIGHT                                                                  Line 2.2               _______________
           PHILLIP W NELSON; JOSHUA M SPENCER; ANASTASIA M SOTIROPOULOS
           150 N RIVERSIDE PLAZA STE 2700
           CHICAGO IL 60606

3.4.       WINSTON & STRAWN                                                                  Line 2.2               _______________
           GREGORY M GARTLAND
           200 PARK AVENUE
           NEW YORK NY 10166

3.5.       WINSTON & STRAWN LLP                                                              Line 2.2               _______________
           CAREY D SCHREIBER
           200 PARK AVENUE
           NEW YORK NY 10166

3.6.       WINSTON & STRAWN LLP                                                              Line 2.2               _______________
           MICHAEL T LEARY
           333 SOUTH GRAND AVE.,38TH FLOOR
           LOS ANGELES CA 90071

3.7.       YOUNG CONAWAY STARGATT & TAYLOR LLP                                               Line 2.2               _______________
           JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIHILL
           1000 NORTH KING ST
           WILMINGTON DE 19801




Official Form 206D                 Schedule D: Creditors Who Have Claims Secured by Property                                Page 5 of 5
                          Case 20-12841-MFW                 Doc 465           Filed 12/07/20         Page 39 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       þ No. Go to Part 2.
       ¨ Yes. Go to line 2.
2.         List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If
           the debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.       Priority creditor’s name and mailing        As of the petition filing date, the claim     Total claim             Priority amount
           address                                     is:
                                                       Check all that apply.                         $_______________        $_______________
           __________________________________
           __________________________________          ¨ Contingent
           __________________________________
           __________________________________          ¨ Unliquidated                                                        Nonpriority amount

                                                       ¨ Disputed                                                            $_______________

           Date or dates debt was incurred             Basis for the claim:
           __________________________________          __________________________________

           Last 4 digits of account                    Is the claim subject to offset?
           number: __ __ __ __
                                                       ¨ No
           Specify Code subsection of PRIORITY
           unsecured claim:11 U.S.C. § 507(a)          ¨ Yes
           (_______)




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 1 of 55
                         Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 40 of 134

Debtor     YouFit, LLC                                                                                       Case number (if known) 20-12842

 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.         List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
           with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           4G ELECTRICIAN                                                                                    $1,683.75
           658 ORCHARD RD                                    ¨ Contingent
           BOWIE TX 76230
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           OUTSIDESVC
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.2.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           79 BISCAYNE PLAZA LLC                                                                             $9,129.59
           C/O GLOBAL REALTY                                 ¨ Contingent
           4125 NW 88TH AVENUE
           SUNRISE FL 33351                                  ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           RENT
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes

3.3.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ACCEL PEST AND TERMITE CONTROL, LLC                                                               $130.00
           1236 JENSEN DRIVE                                 ¨ Contingent
           VIRGINIA BEACH VA 23451
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           OUTSIDESVC
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             þ No
                                                             ¨ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 2 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 41 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.4.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ACCURATE ELECTRICAL CONNECTION, INC.                                                              $1,435.92
         3434 N ORANGE CLOSSOM TR.                         ¨ Contingent
         ORLANDO FL 32804
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.5.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ACTION WINDOW CO                                                                                  $150.00
         1121 FARRINGTON                                   ¨ Contingent
         MARRERO LA 70072
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.6.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ADT COMMERCIAL LLC                                                                                $162.20
         PO BOX 530212                                     ¨ Contingent
         ATLANTA GA 30353
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 42 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.7.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFFORDABLE WINDOW PROTECTION                                                                      $208.50
         16517 SAPPHIRE STREET                             ¨ Contingent
         WESTON FL 33331
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.8.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AIR DESIGN HEATING & AIR CONDITIONING,                                                            $295.00
         INC.                                              ¨ Contingent
         PO BOX 729
         OCALA FL 34478-0729                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.9.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AJ REAL ESTATE INVESTMENTS LLC                                                                    $6,884.78
         3265 BROADWAY BLVD.                               ¨ Contingent
         SUITE 100
         GARLAND TX 75043                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 43 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.10.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALL PHASE SECURITY, INC                                                                           $575.10
         114 49TH STREET SOUTH                             ¨ Contingent
         ST. PETERSBURG FL 33707
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.11.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AMERICAN INTERNATIONAL ELEVATORS                                                                  $375.00
         7758 NW 71 STREET                                 ¨ Contingent
         MIAMI FL 33166
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.12.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AMERICAN SECURITY & FIRE ALARM SYSTEMS,                                                           $1,030.40
         INC                                               ¨ Contingent
         319 NE THIRD AVENUE
         DELARY BEACH FL 33444                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 44 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.13.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AMS LOCKS & DOORS, INC.                                                                           $160.50
         4613 N. UNIVERSITY DR.                            ¨ Contingent
         #386
         CORAL SPRINGS FL 33067                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.14.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         APARTMENT FIRE EXTINGUISHER SERVICE, INC                                                          $85.07
         5200 BEACH BLVD                                   ¨ Contingent
         JACKSONVILLE FL 32207
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.15.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ARROW ENVIRONMENTAL SERVICES, LLC                                                                 $69.52
         PO BOX 600730                                     ¨ Contingent
         JACKSONVILLE FL 32260
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 45 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.16.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T                                                                                              $60.51
         PO BOX 105414                                     ¨ Contingent
         ATLANTA GA 30348-5414
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.17.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T - 105262                                                                                     $497.27
         PO BOX 105262                                     ¨ Contingent
         ATLANTA GA 30348-5262
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.18.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T - 5014                                                                                       $69.89
         P O BOX 5014                                      ¨ Contingent
         CAROL STREAM IL 60197-5014
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 46 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.19.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ATIS ELEVATOR INSPECTIONS LLC                                                                     $110.00
         1976 INNERBELT BUSINESS CENTER DR                 ¨ Contingent
         ST. LOUIS MO 63114
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.20.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ATMOS ENERGY                                                                                      $236.19
         PO BOX 790311                                     ¨ Contingent
         ST. LOUIS MO 63101
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.21.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BANK OF AMERICA                                                                                   $10,000,000.00
         PO BOX 15220                                      ¨ Contingent
         WILMINGTON DE 19886-5220
                                                           ¨ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         6/17/2020                                         PPP LOAN
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 47 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.22.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BCN TELECOM, INC                                                                                  $361.90
         P.O.BOX 842840                                    ¨ Contingent
         BOSTON MA 02284-2840
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.23.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BEST LOCKSMITH TX                                                                                 $3,732.47
         1441 COLT ROAD SUITE #B                           ¨ Contingent
         PIANO TX 75075
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.24.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BLUMIN-HIGHPOINT, LTD                                                                             $187,904.01
         17000 DALLAS PARKWAY                              ¨ Contingent
         SUITE #123
         DALLAS TX 75248                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 48 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.25.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BROADRIDGE SHOPPING CENTER LLC                                                                    UNKNOWN
         FRASCONA JOINER GOODMAN AND                       þ Contingent
         GREENSTEIN PC
         BENJAMIN DANIELS ESQ                              þ Unliquidated
         4750 TABLE MESA DR
         BOULDER CO 80305
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.26.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BROADRIDGE SHOPPING CENTER, LLC                                                                   $149,996.35
         C/O CITY NATIONAL BANK                            ¨ Contingent
         PO BOX 528066
         MIAMI FL 33152-8066                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.27.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BROOKER PEST CONTROL                                                                              $240.75
         4454 SW 41 BLVD                                   ¨ Contingent
         GAINESVILLE FL 32608
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 10 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 49 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.28.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BROWARD CNTY WATER & WASTE WATER                                                                  $1,636.84
         SERVIC                                            ¨ Contingent
         BROWARD COUNTY WATER & WASTE WATER
         SERVICE                                           ¨ Unliquidated
         PO BOX 669300
         POMPANO BEACH FL 33066-9300
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.29.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BSF RICHMOND, LP                                                                                  $47,095.06
         350 WEST HUBBARD STREET                           ¨ Contingent
         SUITE 450
         CHICAGO IL 60654                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.30.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BUTLER PROPERTY COMPANY, LLC                                                                      $500.00
         100 N COTTONWOOD DR                               ¨ Contingent
         SUITE 104
         RICHARDSON TX 75080                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 50 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.31.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         C.T. TRAINA, INC.                                                                                 $549.25
         4414 FLAMINGO ST                                  ¨ Contingent
         METAIRIE LA 70001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.32.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CEDAR HILLS CONSOLIDATED. LLC                                                                     $2,765.10
         PO BOX 936566                                     ¨ Contingent
         ATLANTA GA 31193-6566
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.33.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CH REALTY VII/R ORLANDO ALTAMO                                                                    $8,735.26
         PO BOX 848266                                     ¨ Contingent
         DALLAS TX 75284-8266
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 12 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 51 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.34.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHAMPIONS ENERGY SERVICES                                                                         $6,071.95
         P.O. BOX 4190                                     ¨ Contingent
         HOUSTON TX 77210-4190
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.35.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHARTER COMMUNICATIONS - 790261                                                                   $157.30
         PO BOX 790261                                     ¨ Contingent
         SAINT LOUIS MO 63179-0261
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.36.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHESTERFIELD CNTY UTILITIES DEPT                                                                  $265.76
         PO BOX 26725                                      ¨ Contingent
         RICHMOND VA 23261-6725
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 13 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 52 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.37.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CIMA ENERGY SOLUTIONS, LLC                                                                        $74.63
         PO BOX 746225                                     ¨ Contingent
         ATLANTA GA 30374-6225
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.38.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF ALTAMONTE SPRINGS                                                                         $331.62
         225 NEWBURYPORT AVENUE                            ¨ Contingent
         ALTAMONTE SPRINGS FL 32701
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.39.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF DALLAS UTILITIES                                                                          ($79.02)
         CITY HALL 2D SOUTH                                ¨ Contingent
         DALLAS TX 75277
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 53 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.40.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF MESQUITE WATER UTILITIES                                                                  $371.24
         PO BOX 850287                                     ¨ Contingent
         MESQUITE TX 75185-0287
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.41.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF RICHARDSON                                                                                $50.00
         ALARM PROGRAM                                     ¨ Contingent
         PO BOX 141089
         IRVING TX 75014-1089                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LIC & FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.42.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF RICHARDSON UTILITIES                                                                      $1,314.59
         P O BOX 831907                                    ¨ Contingent
         RICHARDSON TX 75083
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 15 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 54 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.43.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF RICHMOND DEPT OF PUBLIC UTILITIES                                                         $181.53
         PO BOX 26060                                      ¨ Contingent
         RICHMOND VA 23274-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.44.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CMS/NEXTECH                                                                                       $1,520.69
         1045 S JOHN RODES BLVD                            ¨ Contingent
         MELBOURNE FL 32904
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.45.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COLONIAL ELECTRICAL SERVICES                                                                      $360.00
         523 S. ELLIS RD                                   ¨ Contingent
         JACKSONVILLE FL 32254
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 16 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 55 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.46.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COLUMBIA GAS OF VIRGINIA                                                                          $264.02
         PO BOX 742529                                     ¨ Contingent
         CINCINNATI OH 45274-2529
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.47.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMPTON PROPERTIES LLLP                                                                           $0.00
         PO BOX 568367                                     ¨ Contingent
         ORLANDO FL 32856-8367
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.48.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CORE HEALTH & FITNESS LLC                                                                         $917.80
         4400 NE 77TH AVE.                                 ¨ Contingent
         STE. 300
         VANCOUVER WA 98662                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 17 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 56 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.49.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COUNTY WASTE                                                                                      $223.32
         PO BOX 8010                                       ¨ Contingent
         CLIFTON PARK NY 12065-8010
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.50.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COX COMMUNICATIONS PHOENIX                                                                        $476.78
         PO BOX 53249                                      ¨ Contingent
         PHOENIX AZ 85072
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.51.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAB PLUMBING SERVICE, INC                                                                         $225.00
         PO BOX 5958                                       ¨ Contingent
         MIDLOTHIAN VA 23112
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 18 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 57 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.52.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DALLAS FORT WORTH PEST CONTROL                                                                    $259.80
         10875 PLANNO RD                                   ¨ Contingent
         SUITE 105
         DALLAS TX 75238                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.53.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAVIS & GREEN, INC.                                                                               $967.23
         PO BOX 35418                                      ¨ Contingent
         RICHMOND VA 23235
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.54.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DF LEXINGTON PROPERTIES, LLC                                                                      $120,473.96
         650 S HWY 27                                      ¨ Contingent
         SUITE 5 PMB 312
         SOMERSET KY 42501                                 ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 58 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.55.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DIRECTV                                                                                           $668.84
         PO BOX 105249                                     ¨ Contingent
         ATLANTA GA 30348
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.56.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DIXIELAND FOREST CORPORATION                                                                      $1,320.02
         PO BOX 502                                        ¨ Contingent
         ADITA SPRINGS LA 70420
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.57.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DOMINION VIRGINIA POWER                                                                           $7,150.26
         PO BOX 26543                                      ¨ Contingent
         RICHMOND VA 23290-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 59 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.58.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DUKE ENERGY                                                                                       $7,821.91
         P O BOX 1004                                      ¨ Contingent
         CHARLOTTE NC 28201-1004
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.59.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EBLR, LLC                                                                                         $1,122.67
         700 FRONT STREET                                  ¨ Contingent
         SUITE #2302
         SAN DIEGO CA 92101                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.60.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EBLR,LLC                                                                                          $5,684.09
         700 FRONT STREET                                  ¨ Contingent
         SUITE #2302
         SAN DIEGO CA 92101                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 21 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 60 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.61.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EMERGENCY SYSTEM INC                                                                              $197.31
         3027 PLYMOUTH STREET                              ¨ Contingent
         #N/A
         JACKSONVILLE FL 32205                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.62.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ENGIE RESOURCES                                                                                   $5,008.01
         1990 POST OAK BOULEVARD, SUITE 1900               ¨ Contingent
         HOUSTON TX 77056-3831
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.63.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EVOLUTION RESTORATION SERVICES                                                                    $2,590.32
         17111 SW 115 AVE                                  ¨ Contingent
         MIAMI FL 33157
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 22 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 61 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.64.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRE ALARM SYSTEMS & SECURITY                                                                     $176.55
         PO BOX 744950                                     ¨ Contingent
         ATLANTA GA 30374
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.65.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRE PROTECTION EQUIPMENT CO., INC.                                                               $192.05
         7206 IMPALA DRIVE                                 ¨ Contingent
         RICHMOND VA 23228
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.66.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRE SOLUTIONS                                                                                    $2,844.00
         205 HALEY ROAD                                    ¨ Contingent
         ASHLAND VA 23005
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 23 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 62 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.67.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIRETRONICS, INC                                                                                  $1,615.65
         1035 PINE HOLLOW POINT DR                         ¨ Contingent
         ALTAMINTE SPRINGS FL 32714
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.68.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FIT3D, INC                                                                                        $2,800.00
         2955 CAMPUS DR., SUITE 110                        ¨ Contingent
         SAN MATEO CA 94403
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.69.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FITNESS ON DEMAND                                                                                 $435.00
         2411 GALPLIN COURT                                ¨ Contingent
         SUITE 110
         CHANHASSEN MN 55317                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 24 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 63 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.70.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FLOW PLUMBING                                                                                     $1,430.17
         2405 INTERSTATE 30                                ¨ Contingent
         STE A
         MESQUITE TX 75150                                 ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.71.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FORTRESS SECURITY LLC                                                                             $1,676.50
         PO BOX 200337                                     ¨ Contingent
         ARLINGTON TX 76006
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.72.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FPL                                                                                               $13,059.54
         GENERAL MAIL FACILITY                             ¨ Contingent
         MIAMI FL 33188-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 25 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 64 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.73.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRANK GAY PLUMBING                                                                                $139.90
         6206 FOREST CITY RD                               ¨ Contingent
         ORLANDO FL 32810
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.74.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRIT COCOWALK OWNER LLC                                                                           UNKNOWN
         LEGON FODIMAN PA                                  þ Contingent
         JEFFREY A. SUDDUTH, ESQ.;TODD R. LEGON,
         ESQ.                                              þ Unliquidated
         1111 BRICKELL AVE
         STE 2150
                                                           þ Disputed
         MIAMI FL 33133

         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.75.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRITCOCOWALK OWNER, LLC                                                                           $123,378.89
         LOCKBOX #9320                                     ¨ Contingent
         PO BOX 8500
         PHILADELPHIA PA 19178-9320                        ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 26 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 65 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.76.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRONTIER COMMUNICATIONS                                                                           $150.79
         PO BOX 740407                                     ¨ Contingent
         CINCINNATI OH 45274-0407
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.77.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GAINESVILLE REGIONAL UTILITIES                                                                    $3,912.44
         301 S.E. 4TH AVENUE                               ¨ Contingent
         GAINESVILLE FL 32601
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.78.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR ANTOINE PARTNERS LLLP                                                                       UNKNOWN
         BUCK KEENAN                                       þ Contingent
         J ROBIN LINDLEY ESQ
         2229 SAN FELIPE RD                                þ Unliquidated
         STE 1000
         HOUSTON TX 77019
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 27 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 66 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.79.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR ANTOINE PARTNERS, LLLP                                                                      $36,779.18
         7850 NW 146TH STREET                              ¨ Contingent
         4TH FLOOR
         MIAMI LAKES FL 33016                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.80.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR ARGATE GAINSVILLE, LLC                                                                      $7,573.24
         7850 NW 146TH STREET                              ¨ Contingent
         4TH FLOOR
         MIAMI LAKES FL 33016                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.81.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR FLOWER MOUND LLC                                                                            UNKNOWN
         BUCK KEENAN LLP                                   þ Contingent
         J ROBIN LINDLEY ESQ
         2229 SAN FELIPE RD                                þ Unliquidated
         STE 1000
         HOUSTON TX 77019
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 28 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 67 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.82.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GATOR FLOWER MOUND, LLC                                                                           $224,508.97
         7850 NW 146TH STREET                              ¨ Contingent
         4TH FLOOR
         MIAMI LAKES FL 33016                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.83.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GISEL SOSA                                                                                        $26.74
         1840 W 62ND ST                                    ¨ Contingent
         APT 107
         HIALEAH FL 33012                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.84.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GRAHAM'S PEST CONTROL, INC                                                                        $15.20
         400 KING GALLOWAY DR.                             ¨ Contingent
         LEWISVILLE TX 75056
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 29 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 68 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.85.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GRAND PLUMBING CORPORATION                                                                        $325.00
         2315 W 2ND AVE                                    ¨ Contingent
         HIALEAH FL 33010
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.86.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HARRISON & BATES INCORPORATED                                                                     $5,350.22
         PO BOX 71150                                      ¨ Contingent
         RICHMOND VA 23255
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.87.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HORIZON AIR CONDITIONING INC                                                                      $267.52
         2501 WESTGATE AVE                                 ¨ Contingent
         #6
         WEST PALM BEACH FL 33409                          ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CAPX LHI
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 30 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 69 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.88.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HULEN POINTE RETAIL                                                                               UNKNOWN
         HICKS LAW GROUP LLC                               þ Contingent
         REBECCA A. HICKS; KEVIN S. WILEY, JR.
         325 N ST PAUL ST                                  þ Unliquidated
         STE 4400
         DALLAS TX 75201
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.89.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HULEN POINTE RETAIL LLC                                                                           $107,403.46
         917 PALOS VERDES TRAIL                            ¨ Contingent
         SOUTHLAKE TX 76092
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.90.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         IRT PARTNERS LP                                                                                   UNKNOWN
         BRODY AND BRODY PA                                þ Contingent
         JONATHAN E BRODY ESQ
         2850 N ANDREWS AVE                                þ Unliquidated
         FT LAUDERDALE FL 33311                            þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 31 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 70 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.91.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JEA                                                                                               $1,999.72
         PO BOX 45047                                      ¨ Contingent
         JACKSONVILLE FL 32232-5047
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.92.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JEFFERSON PARISH DEPT OF WATER                                                                    $369.92
         PO BOX 10007                                      ¨ Contingent
         JEFFERSON LA 70181-0007
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.93.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JM ELECTRIC, INC.                                                                                 $750.00
         700 BILLINGS STREET                               ¨ Contingent
         UNIT R
         AURORA CO 80011                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 32 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 71 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.94.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JM IRRIGATION AND LANDSCAPE                                                                       $453.33
         3202 HEATHER GLEN DR                              ¨ Contingent
         MESQUITE TX 75150
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.95.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KINGS III EMERGENCY COMMUNICATIONS                                                                $191.27
         751 CANYON DRIVE SUITE 100                        ¨ Contingent
         COPPELL TX 75019
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.96.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KONE INC                                                                                          $45.98
         6082                                              ¨ Contingent
         PO BOX 7247
         PHILADELPHIA PA 19170-6082                        ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 33 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 72 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.97.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         L2 FUTURE CAPITAL LLC                                                                             $83,316.16
         2000 N. CENTRAL EXPRESSWAY                        ¨ Contingent
         #216
         PLANO TX 75074                                    ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.98.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         L2 FUTURE CAPITAL LLC                                                                             UNKNOWN
         VINCENT SERAFINO                                  þ Contingent
         RICHARD G DAFOE
         1601 ELM ST                                       þ Unliquidated
         STE 4100
         DALLAS TX 75201
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.99.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAURICELLA MANHATTAN, LLC                                                                         $76,147.77
         PO BOX 54963                                      ¨ Contingent
         NEW ORLEANS LA 70154
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 34 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 73 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.100.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LBX ALAFAYA, LLC                                                                                  $12,041.28
         C/O THE SHOPING CENTER GROUP, LLC                 ¨ Contingent
         300 GALLERIA PARKWAY 12TH FLOOR
         ATLANTA GA 30339                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.101.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MF ATHLETIC                                                                                       $504.18
         PO BOX 8090                                       ¨ Contingent
         CRANSTON RI 02920-0090
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.102.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MIAMI-DADE WATER AND SEWER DEPT                                                                   $1,095.58
         PO BOX 026055                                     ¨ Contingent
         MIAMI FL 33102-6055
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 35 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 74 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.103.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MID-FLORIDA REFRIGERATION, INC.                                                                   $182.80
         400 COMMERCE WAY                                  ¨ Contingent
         SUITE 124
         LONGWOOD FL 32750                                 ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.104.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MILLER MECHANICAL, INC                                                                            $1,745.50
         PO BOX 1429                                       ¨ Contingent
         GLEN ALLEN VA 23060
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.105.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MISHORIM GOLD JACKSONVILLE LP                                                                     $39,951.40
         C/O COLLIERS INTERNATIONAL                        ¨ Contingent
         PO BOX 13470
         RICHMOND VA 23225                                 ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 36 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 75 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.106.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MOSAIC OXBRIDGE OWNER LLC                                                                         $146,597.22
         2800 QUARRY LAKE DRIVE, SUITE 340                 ¨ Contingent
         BALTIMORE MD 21209
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.107.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NEW HORIZON COMMUNICATIONS                                                                        $69,651.86
         P.O. BOX 981073                                   ¨ Contingent
         BOSTON MA 02298-1073
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.108.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ORKIN LLC MIDLOTHIAN                                                                              $80.08
         10813 MIDLOTHIANTURNPIKE                          ¨ Contingent
         NORTH CHESTERFIELD VA 23235
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 37 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 76 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.109.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ORKIN, LLC JEFFERSON                                                                              $548.71
         5700 CITRIS BLVD STE E2                           ¨ Contingent
         JEFFERSON LA 70123
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.110.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ORLANDO UTILITIES COMMISSION                                                                      $2,768.18
         P O BOX 31329                                     ¨ Contingent
         TAMPA FL 33631-3329
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.111.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PACHECO, JOSE                                                                                     UNKNOWN
         KENNEDY HODGES LLP                                þ Contingent
         DON J FOTY
         4409 MONTROSE BLVD                                þ Unliquidated
         STE 200
         HOUSTON TX 77006
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 38 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 77 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.112.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PMAT ALGIERS PLAZA, LLC                                                                           $198,857.17
         PO BOX 674397                                     ¨ Contingent
         DALLAS TX 75267-4397
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.113.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRIORITY SYSTEMS, INC                                                                             $285.00
         5221 W NAPOLEON AVE                               ¨ Contingent
         METAIRIE LA 70001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.114.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PROMENADE PLAZA PARTNERSHIP                                                                       $4,352.25
         REDEVCO MANAGEMENT                                ¨ Contingent
         220 FLORIDA AVENUE
         CORAL GABLES FL 33133                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 39 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 78 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.115.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PROTECTION 1 SECURITY SOLUTIONS                                                                   ($8.79)
         PO BOX 219044                                     ¨ Contingent
         KANSAS CITY MO 64121-9044
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.116.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         REBEL EXTERMINATORS                                                                               $160.50
         4911 NE 9TH AVE                                   ¨ Contingent
         FT. LAUDERDALE FL 33334
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.117.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         REPUBLIC SERVICES - 78829                                                                         $155.05
         P O BOX 78829                                     ¨ Contingent
         PHOENIX AZ 85062-8829
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 40 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 79 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.118.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RESTORATION DEVELOPMENTS                                                                          $960.00
         3206 NUTMEG IN                                    ¨ Contingent
         GARLAND TX 75044
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.119.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RICHARDSON FIRE EQUIPMENT COMPANY                                                                 $112.62
         PO BOX 835724                                     ¨ Contingent
         RICHARDSON TX 75083-5724
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.120.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RICHARDSON ISD TAX OFFICE                                                                         $36,322.08
         420 S GREENVILLE AVE                              ¨ Contingent
         RICHARDSON TX 75081
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           PROP TAX
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 41 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 80 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.121.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SANTANA LANDSCAPING                                                                               $552.75
         3405 EASTBROOK DR.                                ¨ Contingent
         MESQUITE TX 75150
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MISC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.122.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SCOTT-DEL ELECTRIC, INC                                                                           $820.28
         PO BOX 29535                                      ¨ Contingent
         DALLAS TX 75229-0535
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.123.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SECRETARY OF STATE OF TEXAS                                                                       $100.00
         REGISTRATIONS UNIT                                ¨ Contingent
         PO BOX 13193
         AUSTIN TX 78711-3193                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LIC & FEES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 42 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 81 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.124.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SECURITY & FIRE SYSTEMS INC                                                                       $4,679.80
         PO BOX 164444                                     ¨ Contingent
         MIAMI FL 33116-4444
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.125.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SERVICE FIRST                                                                                     $3,284.29
         1409 S BROADWA SUITE C                            ¨ Contingent
         JOSHUA TX 76058
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.126.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SEW MOBILE UPHOLSTERY LLC                                                                         $429.50
         4681 N ANDREWS AVE                                ¨ Contingent
         FT LAUDERDALE FL 33309
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 43 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 82 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.127.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SPP SUNWEST PORFOLIO, LLC                                                                         $3,181.80
         PO BOX 203710                                     ¨ Contingent
         DALLAS TX 75320
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.128.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUN KITCHEN SERVICES, LLC                                                                         $180.00
         2511 NW 17TH LANE                                 ¨ Contingent
         # B7
         POMPANO BEACH FL 33064                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.129.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TECH SERVICE TODAY, LLC                                                                           $270.00
         1903 S CONGRES AVE SUITE 305                      ¨ Contingent
         BOYNTON BEACH FL 33426
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 44 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 83 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.130.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TECO                                                                                              $286.65
         PO BOX 31318                                      ¨ Contingent
         TAMPA FL 33631-3017
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.131.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE GYM DOC FITNESS REPAIR LLC                                                                    $3,346.81
         1460 SW 3RD STREET                                ¨ Contingent
         SUITE B5
         POMPANO BEACH FL 33069                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.132.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE HOME DEPOT PRO                                                                                $368.89
         P. O. BOX 404468                                  ¨ Contingent
         ATLANTA GA 30384-4468
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 45 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 84 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.133.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THOMPSON PEST CONTROL, INC                                                                        $53.50
         4911 NE 9 AVE SUITE # C                           ¨ Contingent
         FORT LAUDERDALE FL 33334
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.134.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TIME WARNER CABLE BUSINESS CLASS                                                                  $442.92
         PO BOX 223085                                     ¨ Contingent
         PITTSBURG PA 15251-2085
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.135.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TITLETOWN PLUMBING, LLC                                                                           $111.36
         4639 NW 6TH STREET                                ¨ Contingent
         SUITE D
         GAINESVILLE FL 32609                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 46 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 85 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.136.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         UNITED FIRE PROTECTION, INC.                                                                      $72.93
         12001 31ST COURT N                                ¨ Contingent
         ST PETERSBURG FL 33716
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.137.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         UNLIMITED PLUMBING INC                                                                            $1,826.00
         P.O. BOX 3953                                     ¨ Contingent
         BOCA RATON FL 33427
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.138.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         URBAN FIRE PROTECTION                                                                             $3,475.16
         222 S TOWN EAST BLVD                              ¨ Contingent
         MESQUITE TX 75149
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 47 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 86 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.139.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VERITIV OPERATING COMPANY                                                                         $31,365.11
         P.O. BOX 849089                                   ¨ Contingent
         DALLAS TX 75284-9089
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.140.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VISTA RIDGE RETAIL LLC ET AL                                                                      UNKNOWN
         NICHOLAS R SMITH                                  þ Contingent
         301 N. LAS VEGAS TRL
         #150964                                           þ Unliquidated
         FORT WORTH TX 76108                               þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.141.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASTE MANAGEMENT 13648                                                                            $2,855.36
         PO BOX 13648                                      ¨ Contingent
         PHILADELPHIA PA 19101-3648
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 48 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 87 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.142.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASTE MANAGEMENT 43350                                                                            $35.68
         PO BOX 43350                                      ¨ Contingent
         PHOENIX AZ 85080
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.143.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASTE MANAGEMENT 660345                                                                           $798.39
         PO BOX 660345                                     ¨ Contingent
         DALLAS TX 75266
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.144.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASTE MANAGEMENT 9001054                                                                          $957.87
         P O BOX 9001054                                   ¨ Contingent
         LOUISVILLE KY 40290-1054
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 49 of 55
                       Case 20-12841-MFW              Doc 465          Filed 12/07/20          Page 88 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.145.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WASTE MANAGEMENT INC OF FLORIDA                                                                   $4,096.43
         PO BOX 4648                                       ¨ Contingent
         CAROL STREAM IL 60197-4648
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.146.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WCA WASTE CORPORATION                                                                             $272.69
         PO BOX 4524                                       ¨ Contingent
         HUSTON, TX 77210-4524
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.147.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WIGHTGIMPS, CLEDARNARD                                                                            UNKNOWN
         339 NW 5TH AVE                                    þ Contingent
         DELRAY BEACH FL 33444
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 50 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 89 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.148.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WINSTON WATER COOLER, LTD                                                                         $225.16
         PO BOX 734472                                     ¨ Contingent
         DALLAS TX 75373
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.149.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         W-PT ARVADA VII LLC                                                                               UNKNOWN
         PINE TREE COMMERCIAL REALTY LLC                   þ Contingent
         PROPERTY MANAGEMENT AND GENERAL
         COUNSEL                                           þ Unliquidated
         40 SKOKIE BLVD STE 610
         NORTHBROOK IL 60062
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         _________________________________________         PENDING LITIGATION
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.150.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WRI JT NORTHRIDGE, L.P.                                                                           $14,289.74
         PO BOX 301607                                     ¨ Contingent
         DALLAS TX 75303-1607
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           RENT
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 51 of 55
                       Case 20-12841-MFW              Doc 465         Filed 12/07/20           Page 90 of 134

Debtor   YouFit, LLC                                                                                       Case number (if known) 20-12842




3.151.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WW GAY MECHANICAL CONTRACTOR OF                                                                   $1,229.75
         ORLANDO INC.                                      ¨ Contingent
         3220 39TH SREET
         ORLANDO FL 32839                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           OUTSIDESVC
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.152.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         YOUFIT HEALTH CLUBS, LLC                                                                          UNKNOWN
         1350 E. NEWPORT CENTER DR                         þ Contingent
         SUITE 110
         DEERFIELD BEACH FL 33442                          þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY PAYABLE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 52 of 55
                         Case 20-12841-MFW             Doc 465        Filed 12/07/20          Page 91 of 134

Debtor     YouFit, LLC                                                                                      Case number (if known) 20-12842

 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      BALLARD SPAHR LLP                                  Part 2 line 3.74                                        _____________________
      DAVID L POLLACK; LINDSEY ZIONTS
      1735 MARKET ST.,51ST FLOOR
      PHILADELPHIA PA 19103-7599

      BALLARD SPAHR LLP                                  Part 2 line 3.75                                        _____________________
      DAVID L POLLACK; LINDSEY ZIONTS
      1735 MARKET ST.,51ST FLOOR
      PHILADELPHIA PA 19103-7599

      BALLARD SPAHR LLP                                  Part 2 line 3.74                                        _____________________
      LESLIE C HEILMAN;LAUREL D ROGLEN
      919 N MARKET ST.,11TH FLOOR
      WILMINGTON DE 19801-3034

      BALLARD SPAHR LLP                                  Part 2 line 3.75                                        _____________________
      LESLIE C HEILMAN;LAUREL D ROGLEN
      919 N MARKET ST.,11TH FLOOR
      WILMINGTON DE 19801-3034

      FERRY JOSEPH P.A.                                  Part 2 line 3.59                                        _____________________
      RICK S MILLER,ESQ
      824 MARKET ST.,STE 1000
      P O BOX 1351
      WILMINGTON DE 19899-1351

      FERRY JOSEPH P.A.                                  Part 2 line 3.60                                        _____________________
      RICK S MILLER,ESQ
      824 MARKET ST.,STE 1000
      P O BOX 1351
      WILMINGTON DE 19899-1351

      MONZACK MERSKY BROWDER AND HOCHMAN                 Part 2 line 3.141                                       _____________________
      PA
      RACHEL B MERSKY
      1201 N ORANGE ST.,STE 400
      WILMINGTON DE 19801

      MONZACK MERSKY BROWDER AND HOCHMAN                 Part 2 line 3.142                                       _____________________
      PA
      RACHEL B MERSKY
      1201 N ORANGE ST.,STE 400
      WILMINGTON DE 19801

      MONZACK MERSKY BROWDER AND HOCHMAN                 Part 2 line 3.143                                       _____________________
      PA
      RACHEL B MERSKY
      1201 N ORANGE ST.,STE 400
      WILMINGTON DE 19801

      MONZACK MERSKY BROWDER AND HOCHMAN                 Part 2 line 3.144                                       _____________________
      PA
      RACHEL B MERSKY
      1201 N ORANGE ST.,STE 400
      WILMINGTON DE 19801

      MONZACK MERSKY BROWDER AND HOCHMAN                 Part 2 line 3.145                                       _____________________
      PA
      RACHEL B MERSKY
      1201 N ORANGE ST.,STE 400
      WILMINGTON DE 19801

Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 53 of 55
                       Case 20-12841-MFW      Doc 465        Filed 12/07/20   Page 92 of 134

Debtor   YouFit, LLC                                                                 Case number (if known) 20-12842

      SMALL BUSINESS ADMINISTRATION             Part 2 line 3.21                          _____________________
      409 3RD ST SW
      WASHINGTON DC 20416

      STARK & STARK PC                          Part 2 line 3.78                          _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      STARK & STARK PC                          Part 2 line 3.79                          _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      STARK & STARK PC                          Part 2 line 3.80                          _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      STARK & STARK PC                          Part 2 line 3.81                          _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      STARK & STARK PC                          Part 2 line 3.82                          _____________________
      JOSEPH H LEMKIN,ESQ
      P O BOX 5315
      PRINCETON NJ 08543

      WESTERNBURG & THORNTON PC                 Part 2 line 3.24                          _____________________
      STEVEN THORNTON
      10440 N CENTRAL EXPRESSWAY STE 800
      DALLAS TX 75231




Official Form 206E/F             Schedule E/F: Creditors Who Have Unsecured Claims                     Page 54 of 55
                         Case 20-12841-MFW          Doc 465      Filed 12/07/20   Page 93 of 134

Debtor     YouFit, LLC                                                                         Case number (if known) 20-12842

 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        $0.00


5b.   Total claims from Part 2                                                           5b.   +    $11,886,164.46


      Total of Parts 1 and 2                                                                        $11,886,164.46
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                           Page 55 of 55
                         Case 20-12841-MFW                   Doc 465         Filed 12/07/20           Page 94 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.        List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                            for all other parties with whom the
                                                                                                            debtor has an executory contract or
                                                                                                            unexpired lease

2.1.       Title of contract               REAL PROPERTY LEASE                                              79 BISCAYNE, L.L.C.
                                                                                                            GLOBAL REALTY AND
           State what the contract or      CLUB NO. 7763 - BISCAYNE REAL PROPERTY LEASE -                   MANAGEMENT FL INC
           lease is for                    591 NE 79TH STREET, MIAMI, FL 33138                              4125 NW 88TH AVE
                                                                                                            SUNRISE FL 33351
           Nature of debtor's interest     LESSEE

           State the term remaining        9/30/2025

           List the contract number of ________________________________________________
           any government contract


2.2.       Title of contract               BILLING SERVICES AGREEMENT                                       State the name and mailing address
                                                                                                            for all other parties with whom the
           State what the contract or      MERCHANT AGREEMENT                                               debtor has an executory contract or
           lease is for                                                                                     unexpired lease
           Nature of debtor's interest     CONTRACT PARTY                                                   ABC FINANCIAL SERVICES LLC
                                                                                                            MICHAEL ESCOBEDO COO
           State the term remaining        ON 30 - DAYS WRITTEN NOTICE                                      PO BOX 6800
                                                                                                            N LITTLE ROCK AR 72124
           List the contract number of ________________________________________________
           any government contract


2.3.       Title of contract               YOUFIT HEALTH CLUBS-5 FORCE PILOT-764-PROJECT                    State the name and mailing address
                                                                                                            for all other parties with whom the
           State what the contract or      SERVICES AGREEMENT                                               debtor has an executory contract or
           lease is for                                                                                     unexpired lease
           Nature of debtor's interest     CONTRACT PARTY                                                   AD VICTORIAM SOLUTIONS
                                                                                                            6525 SHILOH RD
           State the term remaining        ________________________________________________                 STE D300
                                                                                                            ALPHARETTA GA 30005
           List the contract number of ________________________________________________
           any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 27
                        Case 20-12841-MFW              Doc 465      Filed 12/07/20      Page 95 of 134

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

2.4.      Title of contract              CONSULTING SERVICES AGREEMENT                       State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT - CONSULTING                     debtor has an executory contract or
          lease is for                                                                       unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                      ADVANCED POLICY CONSULTING
                                                                                             LLC
          State the term remaining       ________________________________________________    MR. MATT MCGINLEY, PRINCIPAL
                                                                                             2503-D NORTH HARRISON STREET
          List the contract number of ________________________________________________       STE 1210
          any government contract                                                            ARLINGOTN VA 22207


2.5.      Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7760 - GARLAND REAL PROPERTY LEASE -       debtor has an executory contract or
          lease is for                   3265 BROADWAY SUITE 102, GARLAND, TX 75043          unexpired lease
          Nature of debtor's interest    LESSEE                                              AJ REAL ESTATE INVESTMENTS,
                                                                                             LLC
          State the term remaining       9/30/2025                                           2323 CROWN RD
                                                                                             DALLAS TX 75229
          List the contract number of ________________________________________________
          any government contract


2.6.      Title of contract              LOCATION AGREEMENT                                  State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT - AMAZON LOCKERS                 debtor has an executory contract or
          lease is for                                                                       unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                      AMAZON FULFILLMENT SERVICES,
                                                                                             INC.
          State the term remaining       ________________________________________________    410 TERRY AVENUE NORTH
                                                                                             SEATTLE WA 98109-5210
          List the contract number of ________________________________________________
          any government contract


2.7.      Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7737 - LINC REAL PROPERTY LEASE - 6406 N   debtor has an executory contract or
          lease is for                   INTERSTATE 35 SUITE 2450, AUSTIN, TX 78752          unexpired lease
          Nature of debtor's interest    LESSEE                                              AUSTIN RENAISSANCE LIMITED
                                                                                             433 NORTH CAMDEN DR
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       STE 1177
                                                                                             BEVERLY HILLS CA 90210
          List the contract number of ________________________________________________
          any government contract


2.8.      Title of contract              STATEMENT OF WORK                                   State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     STANDARD PROGRAM FEES                               debtor has an executory contract or
          lease is for                                                                       unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                      AVANOO
                                                                                             540 HOWARD ST
          State the term remaining       2017 - FOR 1 YEAR - DID COMPANY RENEW? CONTINUE     SAN FRANCISCO CA 94105
                                         TO USE?

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 2 of 27
                        Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 96 of 134

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

2.9.1     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7746 - NORTHWEST PLAZA REAL PROPERTY       debtor has an executory contract or
          lease is for                   LEASE - 11411 E. NORTHWEST HWY, DALLAS, TX 75218    unexpired lease
          Nature of debtor's interest    LESSEE                                              BLUMIN HIGHPOINT LTD
                                                                                             TWO LINCOLN CENTRE
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       5420 LBJ FREEWAY STE 1200
                                                                                             DALLAS TX 75248
          List the contract number of ________________________________________________
          any government contract


2.10.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7754 - MIST LAKE REAL PROPERTY LEASE -     debtor has an executory contract or
          lease is for                   3168 RICHMOND RD. UNIT#13, LEXINGTON, KY 40509      unexpired lease
          Nature of debtor's interest    LESSEE                                              BRE RETAIL RESIDUAL MIST LAKE
                                                                                             PLAZA OWNERS LLC
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       420 LEXINGTON AVE 7TH FLOOR
                                                                                             NEW YORK NY 10170
          List the contract number of ________________________________________________
          any government contract


2.11.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7731 - BROADRIDGE MARKET REAL              debtor has an executory contract or
          lease is for                   PROPERTY LEASE - 6905 SOUTH BROADWAY #199,          unexpired lease
                                         LITTLETON, CO 80122
                                                                                             BROADRIDGE PLAZA LLC
          Nature of debtor's interest    LESSEE                                              500 W CYPRESS CREEK BLVD #
                                                                                             350
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       FT. LAUDERDALE FL 33309
          List the contract number of ________________________________________________
          any government contract


2.12.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7738 - SPRING ROCK GREEN CHIPPENHAM        debtor has an executory contract or
          lease is for                   PKWY REAL PROPERTY LEASE - 7100 MIDLOATHIAN         unexpired lease
                                         TURNPIKE, RICHMOND, VA 23225
                                                                                             BSF RICHMOND, LP
          Nature of debtor's interest    LESSEE                                              BOND COMPANIES INC
                                                                                             ROBERT BOND
          State the term remaining       9/30/2025                                           350 WEST HUBBARD ST STE 450
                                                                                             CHICAGO IL 60654
          List the contract number of ________________________________________________
          any government contract


2.13.2    Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7757 - CEDAR HILLS REAL PROPERTY LEASE -   debtor has an executory contract or
          lease is for                   3566 BLANDING BLVD. SUITE 01, JACKSONVILLE, FL      unexpired lease
                                         33442
                                                                                             CEDAR HILLS CONSOLIDATED, LLC
          Nature of debtor's interest    LESSEE                                              240 BROKSTONS CENTRE PKWY
                                                                                             COLUMBUS GA 31904
          State the term remaining       12/31/2025

          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 3 of 27
                        Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 97 of 134

Debtor   YouFit, LLC                                                                             Case number (if known) 20-12842

2.14.     Title of contract              MERCHANT AGREEMENT                                 State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MERCHANT AGREEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CENTRAL BANK OF ST. LOUIS
                                                                                            7707 FORSYTH BLVD.
          State the term remaining       UNKNOWN                                            ST. LOUIS MO 63105
          List the contract number of ________________________________________________
          any government contract


2.15.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7460 - ALTAMONTE TOWN CENTER REAL         debtor has an executory contract or
          lease is for                   PROPERTY LEASE - 140 CRANES ROOST BLVD,            unexpired lease
                                         ALTAMONTE SPRINGS, FL 32701
                                                                                            CH REALTY VII/R ORLANDO
          Nature of debtor's interest    LESSEE                                             ALTAMONTE, L.L.C.
                                                                                            3340 PEACHTREE RD NE
          State the term remaining       6/30/2029                                          STE 2250
                                                                                            ATLANTA GA 30326
          List the contract number of ________________________________________________
          any government contract


2.16.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UTILITIES                                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     CHAMPION ENERGY SERVICES
                                                                                            A CALPINE COMPANY
          State the term remaining       ________________________________________________   02524 N GALLOWAY AVE
                                                                                            MESQUITE TX 75150
          List the contract number of ________________________________________________
          any government contract


2.17.     Title of contract              NATIONAL RENTAL AGREEMENT AND CUSTOMER             State the name and mailing address
                                         AGREEMENT AND ADDENDUM                             for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     SERVICES AGREEMENT                                 unexpired lease
          lease is for
                                                                                            CINTAS CORPORATION NO. 2
          Nature of debtor's interest    CONTRACT PARTY                                     6800 CINTAS BLVD.
                                                                                            CINCINNATI OH 45262-5737
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.18.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7457 - MARKET AT SOUTHSIDE REAL           debtor has an executory contract or
          lease is for                   PROPERTY LEASE - 2847 S. ORANGE AVE, ORLANDO, FL   unexpired lease
                                         32806
                                                                                            COMPTON PROPERTIES, LLLP
          Nature of debtor's interest    LESSEE                                             102 W PINELOCH ST
                                                                                            STE 10
          State the term remaining       12/31/2025                                         ORLANDO FL 32806
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 4 of 27
                        Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 98 of 134

Debtor   YouFit, LLC                                                                             Case number (if known) 20-12842

2.19.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UTILITIES                                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIRECTTV NATIONAL ACCOUNT
                                                                                            COMMERCIAL CUSTOMER
          State the term remaining       ________________________________________________   AGREEMENT
                                                                                            DIRECTV
          List the contract number of ________________________________________________      PO BOX 105249
          any government contract                                                           ATLANTA GA 30348


2.20.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     UTILITIES                                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DIRECTV, LLC
                                                                                            DIRECTV
          State the term remaining       ________________________________________________   PO BOX 105249
                                                                                            ATLANTA GA 30348
          List the contract number of ________________________________________________
          any government contract


2.21.     Title of contract              DIRECTV NATIONAL ACCOUNT COMMERCIAL                State the name and mailing address
                                         CUSTOMER AGREEMENT AND AS AMENDED                  for all other parties with whom the
                                                                                            debtor has an executory contract or
          State what the contract or     SERVICES AGREEMENT                                 unexpired lease
          lease is for
                                                                                            DIRECTV, LLC,
          Nature of debtor's interest    CONTRACT PARTY                                     2230 E IMPERIAL HWY
                                                                                            EL SEGUNDO CA 90245
          State the term remaining       ________________________________________________

          List the contract number of ________________________________________________
          any government contract


2.22.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     OFC & COMP                                         debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     DOMO
                                                                                            772 E UTAH VALLEY DR
          State the term remaining       0/31/2022                                          AMERICAN FORK UT 84003-9773
          List the contract number of ________________________________________________
          any government contract


2.23.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7752 - RICHARDSON REAL PROPERTY LEASE     debtor has an executory contract or
          lease is for                   - 111 N PLANO ROAD, RICHARDSON, TX 75081           unexpired lease
          Nature of debtor's interest    LESSEE                                             EBLR, LLC
                                                                                            700 FRONT ST
          State the term remaining       5/31/2025                                          STE #2302
                                                                                            SAN DIEGO CA 92101
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 5 of 27
                        Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 99 of 134

Debtor   YouFit, LLC                                                                             Case number (if known) 20-12842

2.24.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PROF FEES                                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     FORUM ANALYTICS, LLC, A CBRE
                                                                                            COMPANY
          State the term remaining       ________________________________________________   FORUM ANALYTICS LLC
                                                                                            CBRE - 608844
          List the contract number of ________________________________________________      PO BOX 848844
          any government contract                                                           LOS ANGELES CA 90084-8844


2.25.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7743 - COCO WALK REAL PROPERTY LEASE -    debtor has an executory contract or
          lease is for                   3015 GRAND AVE SUITE #: 311, COCONUT GROVE, FL     unexpired lease
                                         33133
                                                                                            FRIT COCOWALK OWNER, LLC
          Nature of debtor's interest    LESSEE                                             C/O PROPERTY ONE, INC.
                                                                                            4141 VETERANS BLVD
          State the term remaining       2/6/2026                                           SUITE 300
                                                                                            METAIRIE LA 70002
          List the contract number of ________________________________________________
          any government contract


2.26.3    Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7740 - ANTOINE SQUARE REAL PROPERTY       debtor has an executory contract or
          lease is for                   LEASE - 5151 ANTOINE DRIVE SUITE 8B, HOUSTON, TX   unexpired lease
                                         77092
                                                                                            GATOR ANTOINE PARTNERS LLLP
          Nature of debtor's interest    LESSEE                                             7850 NW 146TH STREET 4TH
                                                                                            FLOOR
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28      MIAMI LAKES FL 33016
          List the contract number of ________________________________________________
          any government contract


2.27.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7736 - UNIVERSITY TOWN CENTER REAL        debtor has an executory contract or
          lease is for                   PROPERTY LEASE - 3345 SW 34TH STREET,              unexpired lease
                                         GAINESVILLE, FL 32608
                                                                                            GATOR ARGATE GAINESVILLE, LLC
          Nature of debtor's interest    LESSEE                                             GATOR INVESTMENTS
                                                                                            JAMES A. GOLDSMITH
          State the term remaining       8/31/2025                                          7850 NW 146TH STREET, 4TH
                                                                                            FLOOR
          List the contract number of ________________________________________________      MIAMI LAKES FL 33016
          any government contract


2.28.     Title of contract              REAL PROPERTY LEASE                                State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     CLUB NO. 7761 - MARKETPLACE AT FLOWER MOUND        debtor has an executory contract or
          lease is for                   REAL PROPERTY LEASE - 2221 CROSS TIMBERS RD.,      unexpired lease
                                         FLOWER MOUND, TX 75028
                                                                                            GATOR FLOWER MOUND LLC
          Nature of debtor's interest    LESSEE                                             7850 NW 146TH ST
                                                                                            4TH FLOOR
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28      MIAMI LAKES FL 33016
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 6 of 27
                       Case 20-12841-MFW               Doc 465      Filed 12/07/20    Page 100 of 134

Debtor   YouFit, LLC                                                                             Case number (if known) 20-12842

2.29.     Title of contract              NON-LEASE CONTRACT/AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PROF FEES                                          debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     GLASSDOOR, INC
                                                                                            GLASSDOOR, INC
          State the term remaining       ________________________________________________   P. O. BOX 123436
                                                                                            DEPARTMENT 3436
          List the contract number of ________________________________________________      DALLAS TX 75312-3436
          any government contract


2.30.     Title of contract              SURETY BOND                                        State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     ERISA BOND - NO. E383499                           debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    PARTY                                              GREAT AMERICAN INSURANCE
                                                                                            GROUP
          State the term remaining       11/9/2020                                          ADMINISTRATIVE OFFICES
                                                                                            301 EAST 4TH STREET
          List the contract number of ________________________________________________      CINCINNATI OH 45202
          any government contract


2.31.     Title of contract              SURETY BOND                                        State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     BOND- S - NO. MS3470874                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    PARTY                                              GREAT AMERICAN INSURANCE
                                                                                            GROUP
          State the term remaining       7/30/2021                                          ADMINISTRATIVE OFFICES
                                                                                            301 EAST 4TH STREET
          List the contract number of ________________________________________________      CINCINNATI OH 45202
          any government contract


2.32.     Title of contract              SURETY BOND                                        State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     BOND- S - NO. MS3470864                            debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    PARTY                                              GREAT AMERICAN INSURANCE
                                                                                            GROUP
          State the term remaining       7/30/2021                                          ADMINISTRATIVE OFFICES
                                                                                            301 EAST 4TH STREET
          List the contract number of ________________________________________________      CINCINNATI OH 45202
          any government contract


2.33.     Title of contract              INSURANCE                                          State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     PROPERTY INSURANCE - POLICY NO. MAC 309-60-88-01   debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    INSURED                                            GREAT AMERICAN INSURANCE
                                                                                            GROUP
          State the term remaining       5/4/2021                                           ADMINISTRATIVE OFFICES
                                                                                            301 EAST 4TH STREET
          List the contract number of ________________________________________________      CINCINNATI OH 45202
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                         Page 7 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 101 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.34.     Title of contract              INSURANCE                                         State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     GENERAL LIABILITY AND PROPERTY INSURANCE -        debtor has an executory contract or
          lease is for                   POLICY NO. PAC 073-81-86-06                       unexpired lease
          Nature of debtor's interest    INSURED                                           GREAT AMERICAN INSURANCE
                                                                                           GROUP
          State the term remaining       5/4/2021                                          ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
          List the contract number of ________________________________________________     CINCINNATI OH 45202
          any government contract


2.35.     Title of contract              INSURANCE                                         State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     UMBRELLA INSURANCE - POLICY NO. UMB 0738187 06    debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    INSURED                                           GREAT AMERICAN INSURANCE
                                                                                           GROUP
          State the term remaining       5/4/2021                                          ADMINISTRATIVE OFFICES
                                                                                           301 EAST 4TH STREET
          List the contract number of ________________________________________________     CINCINNATI OH 45202
          any government contract


2.36.     Title of contract              REAL PROPERTY LEASE                               State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     CLUB NO. 7742 - PARKWAY CORNERS REAL PROPERTY     debtor has an executory contract or
          lease is for                   LEASE - 17721 DALLAS PARKWAY, DALLAS, TX 75287    unexpired lease
          Nature of debtor's interest    LESSEE                                            GREENWAY-PARKWAY CORNERS
                                                                                           LP AND L2 FUTURE CAPITAL LLC
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28     2808 FAIRMOUNT
                                                                                           STE 100
          List the contract number of ________________________________________________     DALLAS TX 75201
          any government contract


2.37.     Title of contract              REAL PROPERTY LEASE                               State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     CLUB NO. 7764 - HULEN POINTE REAL PROPERTY        debtor has an executory contract or
          lease is for                   LEASE - 6242 HULEN BEND BLVD., FORT WORTH, TX     unexpired lease
                                         76132
                                                                                           HULEN POINTE RETAIL LLC
          Nature of debtor's interest    LESSEE                                            325 N ST PAUL ST
                                                                                           STE 4400
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28     DALLAS TX 75201
          List the contract number of ________________________________________________
          any government contract


2.38.     Title of contract              EQUIPMENT LEASE                                   State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PRINTER - MAKER: SHARP - MODEL: MX-4070N          debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    LESSEE                                            IMAGENET CONSULTING, LLC
                                                                                           ATTN: CONTRACTS DEPARTMENT
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28     913 N. BROADWAY
                                                                                           OKLAHOMA CITY OK 73102
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                        Page 8 of 27
                       Case 20-12841-MFW              Doc 465      Filed 12/07/20      Page 102 of 134

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

2.39.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7753 - PROMENADE REAL PROPERTY LEASE -     debtor has an executory contract or
          lease is for                   11237 SW 152ND STREET, MIAMI, FL 33157              unexpired lease
          Nature of debtor's interest    LESSEE                                              JLJI PC, LLC
                                                                                             1835 HALLANDALE BEACH BLVD
          State the term remaining       5/31/2025                                           STE 834
                                                                                             HALLANDALE BEACH FL 33009
          List the contract number of ________________________________________________
          any government contract


2.40.4    Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7739 - MANHATTAN REAL PROPERTY LEASE -     debtor has an executory contract or
          lease is for                   2424 MANHATTAN BLVD., HARVEY, LA 70058              unexpired lease
          Nature of debtor's interest    LESSEE                                              LAURICELLA MANHATTAN, L.L.C.
                                                                                             MR LOUIS LAURICELLA
          State the term remaining       7/30/2025                                           1200 S CLEARVIEW PKWY
                                                                                             STE 1166
          List the contract number of ________________________________________________       NEW ORLEANS LA 70123
          any government contract


2.41.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7762 - ALAFAYA COMMONS REAL PROPERTY       debtor has an executory contract or
          lease is for                   LEASE - 11792 E COLONIAL DRIVE, ORLANDO, FL 32817   unexpired lease
          Nature of debtor's interest    LESSEE                                              LBX ALAFAYA, LLC
                                                                                             THE SHOPPING CENTER GROUP
          State the term remaining       10/31/2025                                          LLC
                                                                                             PROPERTY MANAGER
          List the contract number of ________________________________________________       300 GALLERIA PKWY 12TH FLOOR
          any government contract                                                            ATLANTA GA 30339


2.42.     Title of contract              REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     CLUB NO. 7732 - MCMAHAN REAL PROPERTY LEASE -       debtor has an executory contract or
          lease is for                   3099 BRECKENRIDGE LANE, LOUISVILLE, KY 40220        unexpired lease
          Nature of debtor's interest    LESSEE                                              MCMAHAN GROUP LLC
                                                                                             3034 HUNSINGER LANE REAR
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28       LOUISVILLE KY 40220
          List the contract number of ________________________________________________
          any government contract


2.43.     Title of contract              PROCESSING APPLICATION                              State the name and mailing address
                                                                                             for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                              debtor has an executory contract or
          lease is for                                                                       unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                      MERRICK BANK
                                                                                             135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                             NORTH
                                                                                             WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                          Page 9 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 103 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.44.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.45.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.46.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.47.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.48.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 10 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 104 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.49.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.50.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.51.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.52.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.53.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 11 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 105 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.54.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.55.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.56.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.57.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.58.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 12 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 106 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.59.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.60.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.61.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.62.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.63.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 13 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 107 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.64.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.65.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.66.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.67.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.68.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 14 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 108 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.69.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.70.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.71.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.72.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.73.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 15 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 109 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.74.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.75.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.76.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.77.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.78.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 16 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 110 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.79.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.80.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.81.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.82.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.83.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 17 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 111 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.84.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.85.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.86.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.87.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.88.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 18 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 112 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.89.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.90.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.91.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.92.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.93.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 19 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 113 of 134

Debtor   YouFit, LLC                                                                            Case number (if known) 20-12842

2.94.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.95.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.96.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.97.     Title of contract              MERCHANT AGREEMENT                                State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     MERCHANT AGREEMENT                                debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.98.     Title of contract              PROCESSING APPLICATION                            State the name and mailing address
                                                                                           for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                            debtor has an executory contract or
          lease is for                                                                     unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                    MERRICK BANK
                                                                                           135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                           NORTH
                                                                                           WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                       Page 20 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 114 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.99.     Title of contract              MERCHANT AGREEMENT                                 State the name and mailing address
                                                                                            for all other parties with whom the
          State what the contract or     MERCHANT AGREEMENT                                 debtor has an executory contract or
          lease is for                                                                      unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                     MERRICK BANK
                                                                                            135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                            NORTH
                                                                                            WOODBURY NY 11797
          List the contract number of ________________________________________________
          any government contract


2.100.    Title of contract              PROCESSING APPLICATION                                State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PROCESSING APPLICATION                                debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        MERRICK BANK
                                                                                               135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                               NORTH
                                                                                               WOODBURY NY 11797
          List the contract number       ________________________________________________
          of any government
          contract


2.101.    Title of contract              MERCHANT AGREEMENT                                    State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     MERCHANT AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        MERRICK BANK
                                                                                               135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                               NORTH
                                                                                               WOODBURY NY 11797
          List the contract number       ________________________________________________
          of any government
          contract


2.102.    Title of contract              MERCHANT AGREEMENT                                    State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     MERCHANT AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        MERRICK BANK
                                                                                               135 CROSSWAYS PARK DRIVE
          State the term remaining       UNKNOWN                                               NORTH
                                                                                               WOODBURY NY 11797
          List the contract number       ________________________________________________
          of any government
          contract


2.103.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7459 - MIDLOTHIAN REAL PROPERTY LEASE -      debtor has an executory contract or
          lease is for                   13583 MIDLOTHIAN TURNPIKE, MIDLOTHIAN, VA 23113       unexpired lease
          Nature of debtor's interest    LESSEE                                                MIDLOTHIAN CENTER, LLC
                                                                                               DIVERSIFIED REALTY VENTURES
          State the term remaining       7/31/2025                                             ASSET MANAGER
                                                                                               4920 ELM ST STE 325
          List the contract number       ________________________________________________      BETHESDA MD 20814
          of any government
          contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 21 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20       Page 115 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.104.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7755 - REGENCY COURT REAL PROPERTY           debtor has an executory contract or
          lease is for                   LEASE - 9244 ARLINGTON EXPY., STE. B                  unexpired lease
                                         , JACKSONVILLE, FL 32225
                                                                                               MISHORIM GOLD JACKSONVILLE
          Nature of debtor's interest    LESSEE                                                LP
                                                                                               C/O COLLIERS INTERNATIONAL
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28         6641 W BROAD ST
                                                                                               RICHMOND VA 23230
          List the contract number       ________________________________________________
          of any government
          contract


2.105.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7730 - COURTHOUSE RD - OXBRIDGE REAL         debtor has an executory contract or
          lease is for                   PROPERTY LEASE - 9923 HULL STREET ROAD,               unexpired lease
                                         RICHMOND, VA 23236
                                                                                               MOSAIC OXBRIDGE OWNERS, LLC
          Nature of debtor's interest    LESSEE                                                2800 QUARRY LAKE DR STE 340
                                                                                               BALTIMORE MD 21209
          State the term remaining       7/31/2025

          List the contract number       ________________________________________________
          of any government
          contract


2.106.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PROPERTY (VACANT) INSURANCE - POLICY NO. CP           debtor has an executory contract or
          lease is for                   2636179                                               unexpired lease
          Nature of debtor's interest    INSURED                                               MOUNT VERNON FIRE INS. CO.
                                                                                               1190 DEVON PARK DRIVE
          State the term remaining       5/13/2021                                             WAYNE PA 19087
          List the contract number       ________________________________________________
          of any government
          contract


2.107.    Title of contract              FITNESS PASSPORT PROGRAM DATED OCTOBER 1,             State the name and mailing address
                                         2017 AND ADDENDUM                                     for all other parties with whom the
                                                                                               debtor has an executory contract or
          State what the contract or     SERVICES AGREEMENT                                    unexpired lease
          lease is for
                                                                                               OPTUMHEALTH CARE SOLUTIONS,
          Nature of debtor's interest    CONTRACT PARTY                                        LLC
                                                                                               11000 OPIUM CIRCLE
          State the term remaining       12/23/2023                                            EDEN PRAIRIE MN 55344
          List the contract number       ________________________________________________
          of any government
          contract


2.108.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     REVENUE                                               debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        OPTUMHEALTH CARE SOLUTIONS,
                                                                                               LLC
          State the term remaining       ________________________________________________      OPTUMHEALTH CARE SOLUTIONS,
                                                                                               LLC
          List the contract number       ________________________________________________      11000 OPTUM CIRCLE
          of any government                                                                    EDEN PRAIRIE MN 55344
          contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 22 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 116 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.109.    Title of contract              PEAKACTIVITY SERVICES AGREEMENT                       State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     OMNIMERS WEB BASED PRODUCTS                           debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        PEAK ACTIVITY LLC
                                                                                               1880 NORTH CONGRESS AVE
          State the term remaining       8/19/2022                                             STE 210
                                                                                               BOYNTON BEACH FL 33426
          List the contract number       ________________________________________________
          of any government
          contract


2.110.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     ADV                                                   debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        PEAK ACTIVITY, LLC
                                                                                               1880 N CONGRESS AVE
          State the term remaining       ________________________________________________      SUITE 210
                                                                                               BOYNTON BEACH FL 33426
          List the contract number       ________________________________________________
          of any government
          contract


2.111.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7747 - PLAINVIEW REAL PROPERTY LEASE -       debtor has an executory contract or
          lease is for                   801 S HURSTBORNE PARKWAY STE 110, LOUISVILLE,         unexpired lease
                                         KY 40222
                                                                                               PLAINVIEW SHOPPES LLC
          Nature of debtor's interest    LESSEE                                                EXTELL DEVELOPMENT CO
                                                                                               9911 SHELBYVILLE RD
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28         STE 200
                                                                                               LOUISVILLE KY 40223
          List the contract number       ________________________________________________
          of any government
          contract


2.112.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7728 - ALGIERS REAL PROPERTY LEASE -         debtor has an executory contract or
          lease is for                   3066 HOLIDAY DR, NEW ORLEANS, LA 70131                unexpired lease
          Nature of debtor's interest    LESSEE                                                PMAT ALGIERS PLAZA, L.L.C.
                                                                                               PROPERTY ONE INC
          State the term remaining       3/31/2029                                             4141 VETERANS BLVD STE 300
                                                                                               METAIRIE LA 70002
          List the contract number       ________________________________________________
          of any government
          contract


2.113.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PROPERTY (VACANT) INSURANCE - POLICY NO.              debtor has an executory contract or
          lease is for                   CPS7092438                                            unexpired lease
          Nature of debtor's interest    INSURED                                               SCOTTSDALE INSURANCE
                                                                                               COMPANY
          State the term remaining       3/31/2021                                             8877 NORTH GAINEY CENTER
                                                                                               DRIVE
          List the contract number       ________________________________________________      SCOTTSDALE AZ 85258
          of any government
          contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 23 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20      Page 117 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.114.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     MISC                                                  debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        SECURITY SYSTEMS OF SOUTH
                                                                                               FLORIDA, LLC
          State the term remaining       ________________________________________________      1440 CORAL RIDGE DRIVE
                                                                                               SUITE 497
          List the contract number       ________________________________________________      CORAL SPRINGS FL 33071
          of any government
          contract


2.115.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 6292 - MESQUITE REAL PROPERTY LEASE -        debtor has an executory contract or
          lease is for                   2524 N GALLOWAY AVE, MESQUITE, TX 75150               unexpired lease
          Nature of debtor's interest    LESSEE                                                SPP SUNWEST PORTFOLIO, LLC
                                                                                               221 PINE ST
          State the term remaining       1/31/2021                                             4TH FL
                                                                                               SAN FANCISCO CA 94104
          List the contract number       ________________________________________________
          of any government
          contract


2.116.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     OFC & COMP                                            debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        STAPLES BUSINESS ADVANTAGE
                                                                                               STAPLES CONTRACT &
          State the term remaining       ________________________________________________      COMMERCIAL LLC
                                                                                               STAPLES BUSINESS ADVANTAGE
          List the contract number       ________________________________________________      500 STAPLES DRIVE
          of any government                                                                    FRAMINGHAM MA 01702
          contract


2.117.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     OFC & COMP                                            debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        STAPLES BUSINESS ADVANTAGE
                                                                                               STAPLES CONTRACT &
          State the term remaining       ________________________________________________      COMMERCIAL LLC
                                                                                               STAPLES BUSINESS ADVANTAGE
          List the contract number       ________________________________________________      500 STAPLES DRIVE
          of any government                                                                    FRAMINGHAM MA 01702
          contract


2.118.    Title of contract              PURCHASE AGREEMENT                                    State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        STAPLES CONTRACT &
                                                                                               COMMERCIAL LLC
          State the term remaining       11/1/2021                                             OPERATING AS STAPLES
                                                                                               BUSINESS ADVANTAGE
          List the contract number       ________________________________________________      ATTN LEGAL DEPT
          of any government                                                                    500 STAPLES DR
          contract                                                                             FRAMINGHAM MA 01702




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 24 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20       Page 118 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.119.    Title of contract              MANAGED PRINT SERVICES AGREEMENT                      State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     SERVICES AGREEMENT                                    debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        STAPLES CONTRACT &
                                                                                               COMMERCIAL LLC
          State the term remaining       11/20/2022                                            OPERATING AS STAPLES
                                                                                               BUSINESS ADVANTAGE
          List the contract number       ________________________________________________      ATTN LEGAL DEPT
          of any government                                                                    500 STAPLES DR
          contract                                                                             FRAMINGHAM MA 01702


2.120.    Title of contract              NON-LEASE CONTRACT/AGREEMENT                          State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     YOU FIT, LLC 401(K) PROFIT SHARING PLAN AND TRUST     debtor has an executory contract or
          lease is for                   “PLAN”                                                unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        THE PENSION STUDIO
                                                                                               TPS ANCILLARY SERVICES, LLC
          State the term remaining       ________________________________________________      1226 OMAR ROAD
                                                                                               WEST PALM BEACH FL 33405
          List the contract number       ________________________________________________
          of any government
          contract


2.121.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     WORKERS COMPENSATION INSURANCE - POLICY NO.           debtor has an executory contract or
          lease is for                   UB-3L141685                                           unexpired lease
          Nature of debtor's interest    INSURED                                               TRAVELERS (CHARTER OAK INS.
                                                                                               CO.)
          State the term remaining       10/1/2021                                             ONE TOWER SQUARE
                                                                                               HARTFORD CT '06183
          List the contract number       ________________________________________________
          of any government
          contract


2.122.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     D&O INSURANCE - POLICY NO. 14-MGU-20-A49049           debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    INSURED                                               U.S. SPECIALTY INSURANCE
                                                                                               COMPANY
          State the term remaining       4/22/2021                                             TOKIO MARINE HCC
                                                                                               D&O GROUP
          List the contract number       ________________________________________________      8 FOREST PARK DRIVE
          of any government                                                                    FARMINGTON CT 06032
          contract


2.123.    Title of contract              CORPORATE PREPAID CARD PROGRAM AGREEMENT              State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PREPAID CARD PROGRAM                                  debtor has an executory contract or
          lease is for                                                                         unexpired lease
          Nature of debtor's interest    CONTRACT PARTY                                        UNIRUSH LLC
                                                                                               D/B/A RAPID! PAYCARD
          State the term remaining       ON 30 - DAYS WRITTEN NOTICE                           4701 CREEK ROAD
                                                                                               STE 200
          List the contract number       ________________________________________________      CINCINNATI OH 45242
          of any government
          contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 25 of 27
                       Case 20-12841-MFW              Doc 465     Filed 12/07/20        Page 119 of 134

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

2.124.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PROPERTY (VACANT) INSURANCE - POLICY NO. CP           debtor has an executory contract or
          lease is for                   1726145                                               unexpired lease
          Nature of debtor's interest    INSURED                                               UNITED STATES LIABILITY
                                                                                               INSURANCE COMPANY
          State the term remaining       5/6/2021                                              1190 DEVON PARK DRIVE
                                                                                               WAYNE PA 19087
          List the contract number       ________________________________________________
          of any government
          contract


2.125.    Title of contract              INSURANCE                                             State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     PROPERTY (VACANT) INSURANCE - POLICY NO. CP           debtor has an executory contract or
          lease is for                   2636193                                               unexpired lease
          Nature of debtor's interest    INSURED                                               UNITED STATES LIABILITY
                                                                                               INSURANCE COMPANY
          State the term remaining       5/15/2021                                             2425 S. YANK CIRCLE
                                                                                               LAKEWOOD CO 33308
          List the contract number       ________________________________________________
          of any government
          contract


2.126.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7458 - NICHOLASVILLE REAL PROPERTY           debtor has an executory contract or
          lease is for                   LEASE - 2520 NICHOLASVILLE RD STE #30, LEXINGTON,     unexpired lease
                                         KY 40503
                                                                                               VERSAILLES LAND GROUP LLC
          Nature of debtor's interest    LESSEE                                                1055 DOVE RUN RD STE 216
                                                                                               LEXINGTON KY 40502
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28

          List the contract number       ________________________________________________
          of any government
          contract


2.127.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7748 - LEWISVILLE REAL PROPERTY LEASE -      debtor has an executory contract or
          lease is for                   500 E ROUND GROVE RD SUITE 201, LEWISVILLE, TX        unexpired lease
                                         75067
                                                                                               VITA RIDGE RETAIL LLC
          Nature of debtor's interest    LESSEE                                                LAMAR COMPANIES
                                                                                               695 US ROUTE 46
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28         STE 210
                                                                                               FAIRFIELD NJ 07004
          List the contract number       ________________________________________________
          of any government
          contract


2.128.    Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                               for all other parties with whom the
          State what the contract or     CLUB NO. 7756 - ARVADA REAL PROPERTY LEASE -          debtor has an executory contract or
          lease is for                   7390 SW 52ND AVE.                                     unexpired lease
                                         SUITE 16, ARVADA, CO 80002
                                                                                               W-PTARVADA VII LLC
          Nature of debtor's interest    LESSEE                                                PINE TREE COMMERCIAL REALTY
                                                                                               LLC
          State the term remaining       OMNIBUS LEASE REJECTION MOTION, DOCKET NO. 28         PROPERTY MANAGEMENT AND
                                                                                               GENERAL COUNSEL
          List the contract number       ________________________________________________      40 SKOKIE BLVD STE 610
          of any government                                                                    NORTHBROOK IL 60062
          contract




Official Form 206G                      Schedule G: Executory Contracts and Unexpired Leases                           Page 26 of 27
                        Case 20-12841-MFW               Doc 465     Filed 12/07/20      Page 120 of 134

Debtor    YouFit, LLC                                                                                 Case number (if known) 20-12842

2.129.      Title of contract              REAL PROPERTY LEASE                                   State the name and mailing address
                                                                                                 for all other parties with whom the
            State what the contract or     CLUB NO. 7751 - NORTHRIDGE REAL PROPERTY LEASE        debtor has an executory contract or
            lease is for                   - 959 E COMMERCIAL BLD, OAKLAND PARK, FL 33334        unexpired lease
            Nature of debtor's interest    LESSEE                                                WRI JT NORTHRIDGE, LP
                                                                                                 5355 TOWN CTR RD
            State the term remaining       5/31/2025                                             STE 802
                                                                                                 BOCA RATON FL 33486
            List the contract number       ________________________________________________
            of any government
            contract


1
    BLUMIN HIGHPOINT LTD
2
    CEDAR HILLS CONSOLIDATED LLC
3
    GATOR ANTOINE PARTNERS LLLP
4
    LAURICELLA MANHATTAN, LLC




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                           Page 27 of 27
                         Case 20-12841-MFW                  Doc 465        Filed 12/07/20          Page 121 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   B-FIT HEALTH CLUB, LLC             1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.2.   FIVE B-FIT, LLC                    1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.3.   FOUR B-FIT, LLC                    1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.4.   LIME TIME, LLC                     1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.5.   SIX B-FIT, LLC                     1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
                                          SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G
2.6.   SOUTH FLORIDA HEALTH               1350 E. NEWPORT CENTER DR                 BGC LENDER AND LENDERS             þD
       AND FITNESS, INC.                  SUITE 110                                 REP
                                          DEERFIELD BEACH FL 33442                                                     ¨ E/F
                                                                                                                       ¨G

Official Form 206H                                          Schedule H: Codebtors                                                     Page 1 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 122 of 134

Debtor   YouFit, LLC                                                                     Case number (if known) 20-12842

       Column 1: Codebtor                                           Column 2: Creditor

       Name                     Mailing address                     Name                      Check all schedules that
                                                                                              apply:

2.7.   THREE B-FIT, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.8.   YF ADMIN, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.9.   YF ARIZONA LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.10. YF BETHANNY, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.11. YF BETHANY TOWNE          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
      CENTER, LLC               SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.12. YF BOYNTON MALL, LLC      1350 E. NEWPORT CENTER DR           BOYNTON BEACH MALL, LLC   ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              þG
2.13. YF BOYNTON MALL, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.14. YF BUFORD, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.15. YF CACTUS VILLAGE, LLC    1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.16. YF CARROLLWOOD, LLC       1350 E. NEWPORT CENTER DR           CARROLLWOOD PARTNERS,     ¨D
                                SUITE 110                           LLC
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              þG
2.17. YF CARROLLWOOD, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
Official Form 206H                                Schedule H: Codebtors                                      Page 2 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 123 of 134

Debtor   YouFit, LLC                                                                        Case number (if known) 20-12842

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                         Check all schedules that
                                                                                                 apply:


2.18. YF CHANDLER SOUTH, LLC    1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.19. YF CONCORD, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.20. YF CORAL WAY II, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.21. YF CORAL WAY, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.22. YF DANIA POINTE LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.23. YF DEERFIELD, LLC         1350 E. NEWPORT CENTER DR           CP DEERFIELD, LLC            ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
2.24. YF DEERFIELD, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.25. YF DOUGLASVILLE, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.26. YF DULUTH, LLC            1350 E. NEWPORT CENTER DR           SE PLEASANT HILL, LLC        ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
2.27. YF DUNWOODY, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G




Official Form 206H                                Schedule H: Codebtors                                         Page 3 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 124 of 134

Debtor   YouFit, LLC                                                                        Case number (if known) 20-12842

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                         Check all schedules that
                                                                                                 apply:

2.28. YF EAST FOWLER, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.29. YF FLAGLER LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.30. YF GATEWAY, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.31. YF GILBERT NORTH, LLC     1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.32. YF GILBERT SOUTH, LLC     1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.33. YF GLENDALE, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.34. YF GREENACRES, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 ¨G
2.35. YF GROUP A, LLC           1350 E. NEWPORT CENTER DR           CP PEMBROKE PINES, LLC       ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
2.36. YF GROUP A, LLC           1350 E. NEWPORT CENTER DR           SE PLEASANT HILL, LLC        ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
2.37. YF GROUP A, LLC           1350 E. NEWPORT CENTER DR           PALLADIAN-NORTH POINT        ¨D
                                SUITE 110                           PARKWAY, L.L.C.
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
2.38. YF GROUP A, LLC           1350 E. NEWPORT CENTER DR           CP DEERFIELD, LLC            ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                 þG
Official Form 206H                                Schedule H: Codebtors                                         Page 4 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 125 of 134

Debtor   YouFit, LLC                                                                     Case number (if known) 20-12842

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                      Check all schedules that
                                                                                              apply:


2.39. YF GROUP A, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.40. YF HAMMOCK LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.41. YF HANCOCK, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.42. YF HIALEAH, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.43. YF HIALEAH-OKEECHOBEE     1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
      RD., LLC                  SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.44. YF HOLLYWOOD, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.45. YF HORIZON, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.46. YF HUNTSVILLE, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.47. YF KENDALL, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.48. YF LAFAYETTE PLACE, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G




Official Form 206H                                Schedule H: Codebtors                                      Page 5 of 13
                       Case 20-12841-MFW           Doc 465    Filed 12/07/20      Page 126 of 134

Debtor   YouFit, LLC                                                                      Case number (if known) 20-12842

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                      Check all schedules that
                                                                                               apply:

2.49. YF LAND O LAKES, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.50. YF LANTANA, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.51. YF LARGO PLAZA LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.52. YF LAUDERDALE LAKES, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.53. YF LAUDERHILL, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.54. YF LOCH RAVEN LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.55. YF MARGATE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.56. YF MESA, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.57. YF MIAMI 110TH LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.58. YF MIAMI GARDENS, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.59. YF NOLES, LLC              1350 E. NEWPORT CENTER DR           RHODES-BOONE PARTNERS,    ¨D
                                 SUITE 110                           LP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               þG
Official Form 206H                                 Schedule H: Codebtors                                      Page 6 of 13
                       Case 20-12841-MFW           Doc 465    Filed 12/07/20      Page 127 of 134

Debtor   YouFit, LLC                                                                      Case number (if known) 20-12842

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                      Check all schedules that
                                                                                               apply:


2.60. YF NOLES, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.61. YF NORTH LAUDERDALE, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.62. YF NORTH POINT, LLC        1350 E. NEWPORT CENTER DR           PALLADIAN-NORTH POINT     ¨D
                                 SUITE 110                           PARKWAY, L.L.C.
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               þG
2.63. YF NORTH POINT, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.64. YF NORTH PORT, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.65. YF OKEECHOBEE, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.66. YF OLNEY, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.67. YF PARADISE SQUARE LLC     1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.68. YF PARKLAND, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G
2.69. YF PINE ISLAND, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                               ¨G




Official Form 206H                                 Schedule H: Codebtors                                      Page 7 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 128 of 134

Debtor   YouFit, LLC                                                                     Case number (if known) 20-12842

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                      Check all schedules that
                                                                                              apply:

2.70. YF PINES BOULEVARD, LLC   1350 E. NEWPORT CENTER DR           CP PEMBROKE PINES, LLC    ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              þG
2.71. YF PINES BOULEVARD, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.72. YF POMPANO, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.73. YF PORT CHARLOTTE, LLC    1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.74. YF QUAIL ROOST, LLC       1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.75. YF RACETRACK, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.76. YF RANDALLSTOWN, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.77. YF RHODE ISLAND, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.78. YF RIVERDALE, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.79. YF SANDALFOOT, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.80. YF SCOTTSDALE, LLC        1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
Official Form 206H                                Schedule H: Codebtors                                      Page 8 of 13
                       Case 20-12841-MFW          Doc 465    Filed 12/07/20      Page 129 of 134

Debtor   YouFit, LLC                                                                     Case number (if known) 20-12842

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                      Check all schedules that
                                                                                              apply:


2.81. YF SE FLA, LLC            1350 E. NEWPORT CENTER DR           CP DEERFIELD, LLC         ¨D
                                SUITE 110
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              þG
2.82. YF SE FLA, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.83. YF SHEA, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.84. YF SHELBY, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.85. YF SHILOH, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.86. YF SINGLETON, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.87. YF SOUTHAVEN, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.88. YF SPRING CREEK, LLC      1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.89. YF SUWANEE, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G
2.90. YF TAMARAC LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                SUITE 110                           REP
                                DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                              ¨G




Official Form 206H                                Schedule H: Codebtors                                      Page 9 of 13
                       Case 20-12841-MFW             Doc 465    Filed 12/07/20      Page 130 of 134

Debtor   YouFit, LLC                                                                        Case number (if known) 20-12842

      Column 1: Codebtor                                               Column 2: Creditor

      Name                         Mailing address                     Name                      Check all schedules that
                                                                                                 apply:

2.91. YF TOWN CENTER, LLC          1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.92. YF UNIGOLD, LLC              1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.93. YF UNIVERSITY VILLAGE, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.94. YF VENICE, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.95. YF WELLINGTON, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.96. YF WEST BRANDON, LLC         1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.97. YF WESTON, LLC               1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.98. YOU FIT EIGHT, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.99. YOU FIT ENTERPRISES, LLC     1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.100.YOU FIT FIVE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
2.101.YOU FIT FOUR, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS    þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                      ¨ E/F
                                                                                                 ¨G
Official Form 206H                                   Schedule H: Codebtors                                    Page 10 of 13
                       Case 20-12841-MFW             Doc 465    Filed 12/07/20      Page 131 of 134

Debtor   YouFit, LLC                                                                          Case number (if known) 20-12842

      Column 1: Codebtor                                               Column 2: Creditor

      Name                         Mailing address                     Name                         Check all schedules that
                                                                                                    apply:


2.102.YOU FIT NINE, LLC            1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    ¨G
2.103.YOU FIT PINELLAS PARK, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    ¨G
2.104.YOU FIT SEVEN, LLC           1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    ¨G
2.105.YOU FIT SPA, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    ¨G
2.106.YOU FIT-ONE, LLC             1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                   SUITE 110                           REP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    ¨G
2.107.YOUFIT HEALTH CLUBS, LLC     1350 E. NEWPORT CENTER DR           COMPTON PROPERTIES,          ¨D
                                   SUITE 110                           LLLP
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    þG
2.108.YOUFIT HEALTH CLUBS, LLC     1350 E. NEWPORT CENTER DR           VERSAILLES LAND GROUP,       ¨D
                                   SUITE 110                           LLC
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    þG
2.109.YOUFIT HEALTH CLUBS, LLC     1350 E. NEWPORT CENTER DR           MIDLOTHIAN CENTER, LLC       ¨D
                                   SUITE 110
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    þG
2.110.YOUFIT HEALTH CLUBS, LLC     1350 E. NEWPORT CENTER DR           CH REALTY VII/R ORLANDO      ¨D
                                   SUITE 110                           ALTAMONTE, L.L.C.
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    þG
2.111.YOUFIT HEALTH CLUBS, LLC     1350 E. NEWPORT CENTER DR           PMAT ALGIERS PLAZA, L.L.C.   ¨D
                                   SUITE 110
                                   DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                    þG




Official Form 206H                                   Schedule H: Codebtors                                       Page 11 of 13
                       Case 20-12841-MFW           Doc 465    Filed 12/07/20      Page 132 of 134

Debtor   YouFit, LLC                                                                          Case number (if known) 20-12842

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                          Check all schedules that
                                                                                                   apply:

2.112.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           MOSAIC OXBRIDGE OWNERS,       ¨D
                                 SUITE 110                           LLC
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.113.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           MCMAHAN GROUP, LLC            ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.114.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           GATOR ARGATE                  ¨D
                                 SUITE 110                           GAINESVILLE, LLC
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.115.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           AUSTIN RENAISSANCE            ¨D
                                 SUITE 110                           LIMITED
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.116.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           BSF RICHMOND, LP              ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.117.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           LAURICELLA MANHATTAN,         ¨D
                                 SUITE 110                           L.L.C.
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.118.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           GATOR ANTOINE PARTNERS,       ¨D
                                 SUITE 110                           LLLP
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.119.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           L2 FUTURE CAPITAL, LLC        ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442            GREENWAY – PARKWAY            ¨ E/F
                                                                     CORNERS, L.P.                 þG
2.120.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           FRIT COCOWALK OWNER,          ¨D
                                 SUITE 110                           LLC
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.121.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           BLUMIN-HIGHPOINT LTD.         ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
2.122.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           PLAINVIEW SHOPPES LLC         ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                          ¨ E/F
                                                                                                   þG
Official Form 206H                                 Schedule H: Codebtors                                        Page 12 of 13
                       Case 20-12841-MFW           Doc 465    Filed 12/07/20      Page 133 of 134

Debtor   YouFit, LLC                                                                         Case number (if known) 20-12842

      Column 1: Codebtor                                             Column 2: Creditor

      Name                       Mailing address                     Name                         Check all schedules that
                                                                                                  apply:


2.123.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           VISTA RIDGE RETAIL, LLC      ¨D
                                 SUITE 110                           RCS-VISTA RIDGE (HG), LLC
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.124.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           WRI JT NORTHRIDGE, LP        ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.125.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           EBLR, LLC                    ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.126.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           W-PT ARVADA VII, LLC         ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.127.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           CEDAR HILLS                  ¨D
                                 SUITE 110                           CONSOLIDATED, LLC
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.128.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           GATOR FLOWER MOUND, LLC      ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.129.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           LBX ALAFAYA, LLC             ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.130.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           79 BISCAYNE, L.L.C.          ¨D
                                 SUITE 110
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  þG
2.131.YOUFIT HEALTH CLUBS, LLC   1350 E. NEWPORT CENTER DR           BGC LENDER AND LENDERS       þD
                                 SUITE 110                           REP
                                 DEERFIELD BEACH FL 33442                                         ¨ E/F
                                                                                                  ¨G




Official Form 206H                                 Schedule H: Codebtors                                       Page 13 of 13
                         Case 20-12841-MFW                     Doc 465               Filed 12/07/20                         Page 134 of 134


Fill in this information to identify the case:

Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      12/7/2020
                        MM/DD/YYYY                                û     /s/ Brian Gleason
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Brian Gleason
                                                                      Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                         Page 1 of 1
